      Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 1 of 61




       Emergency Use Authorization (EUA) for an Unapproved Product
                         Review Memorandum

Identifying Information
Application Type                 EUA (Event-driven EUA request)
Application Number               27073
Sponsor                          ModernaTX, Inc.
Submission Date                  November 30, 2020
Receipt Date                     November 30, 2020
Signatory Authority              Marion F. Gruber, Ph.D., Director, CBER/OVRR




Principal Discipline Reviewers
                             Sudhakar Agnihothram, Ph.D., Chair, OVRR/DVRPA;
from the Review Team         Goutam Sen, Ph.D., Regulatory Project Manager,
                             OVRR/DVRPA;
                             Rachel Zhang, M.D., Clinical reviewer, OVRR/DVRPA;
                             Ching-Long Sun, Ph.D., Toxicology reviewer, OVRR/DVRPA;
                             Ye Yang, Ph.D., Biostatistics reviewer, OBE/DB;
                             Alena Dabrazhynetskaya Ph.D., CMC/Product reviewer,
                             OVRR/DVP;
                             Li-Sheng Fowler Ph.D., CMC/Product reviewer, OVRR/DVP;
                             Obinna Echeozo MPH, MBA, CMC/Facility reviewer;
                             OCBQ/DMPQ;
                             Ekaterina Allen Ph.D., CMC/Facility reviewer; OCBQ/DMPQ;
                             Timothy Martin Ph.D., CMC/Facility reviewer; OCBQ/DMPQ;
                             Jane Baumblatt M.D., Pharmacovigilance reviewer, OBE/DE;
                              Daphne Stewart, Labeling reviewer, OVRR/DVRPA;
                             Brenda Baldwin Ph.D., Data Integrity reviewer, OVRR/DVRPA;
                             Christine Drabick M.S, BIMO reviewer, OCBQ/DIS/BMB;
                             Oluchi Elekwachi, Pharm.D., MPH, Labeling reviewer,
                             OCBQ/DCM/APLB
Review Completion Date       December 18, 2020
Established Name/Other names Moderna COVID-19 Vaccine/mRNA-1273
used during development
Dosage Forms/Strengths and   A 0.5 mL Suspension for intramuscular injection
Route of Administration
ntended Use for EUA          Active immunization to prevent coronavirus disease 2019
                             (COVID-19) caused by Severe Acute Respiratory Syndrome
                             Coronavirus 2 (SARS-CoV-2)
ntended Population           Individuals 18 years of age and older




                                                                       Pavlock v. USM Complaint Ex. B
             Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 2 of 61



Table of Contents

List of Tables........................................................................................................................... 3
List of Figures.......................................................................................................................... 4
Glossary.................................................................................................................................. 5
1. Executive Summary............................................................................................................ 6
2. Background........................................................................................................................ 8
    2.1 SA RS-CoV-2 Pandemic ............................................................................................... 8
     2.2 Alternatives for Prevention of COV ID-19....................................................................... 9
     2.3 EUA Request for the Moderna COV ID-19 Vaccine mRNA -1273.................................... 9
     2.4 U.S. Requirements to Support Issuance of an EUA for a Biological
         Product ...................................................................................................................... 10
     2.5 Applicable Guidance for Industry ................................................................................ 10
3. Moderna COV ID-19 Vaccine (mRNA -1273) ...................................................................... 12
   3.1 Vaccine Composition, Dosing Regimen ...................................................................... 12
     3.2 Proposed Use Under EUA.......................................................................................... 13
4. FDA Review of Clinical Safety and Effectiveness Data ...................................................... 13
   4.1 Overview of Clinical Studies ....................................................................................... 13
     4.2 Study mRNA -1273-P301............................................................................................ 13
        4.2.1 Design ............................................................................................................... 13
        4.2.2 Compliance w ith Good Clinical Practice .............................................................. 18
        4.2.3 FDA Assessment of Phase 3 Follow -Up Duration................................................ 19
        4.2.4 Participant Disposition and Inclusion in Analysis Populations............................... 19
        4.2.5 Demographics and Other Baseline Characteristics .............................................. 21
        4.2.6 Vaccine Efficacy ................................................................................................. 24
        4.2.7 Safety ................................................................................................................ 33
     4.3 Study DMID Protocol 20-0003.................................................................................... 48
     4.4 Study mRNA -1273-P201............................................................................................ 49
5. FDA Review of Other Information Submitted in Support of the EUA ................................... 50
   5.1 Sponsor’s Plans for Continuing Blinded, Placebo-Controlled Follow -Up ...................... 50
     5.2 Pharmacovigilance Activities ...................................................................................... 50
     5.3 Non-Clinical Studies................................................................................................... 52
     5.4 Chemistry, Manufacturing, and Control (CMC) Information.......................................... 52
     5.5 Clinical Assay Information .......................................................................................... 54
     5.6 Inspections of Clinical Study Sites .............................................................................. 54
     5.7 EUA Prescribing Information and Fact Sheets ............................................................ 54
6. Benefit/Risk Assessment in the Context of Proposed Indication and Use
Under EUA ............................................................................................................................ 55
   6.1 Know n Benefits.......................................................................................................... 55



                                                                                                          Pavlock v. USM Complaint Ex. B
             Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 3 of 61



     6.2 Unknow n Benefits/Data Gaps..................................................................................... 55
     6.3 Know n Risks.............................................................................................................. 57
     6.4 Unknow n Risks/Data Gaps......................................................................................... 58
7. V RBPA C Meeting Summary ............................................................................................. 58
8. Overall Summary and Recommendation........................................................................... 59
9. References....................................................................................................................... 61


List of Tables

Table 1. Clinical Trials Submitted in Support of Efficacy and Safety Determinations of the
     Moderna COV ID-19 Vaccine mRNA -1273...................................................................... 13
Table 2. Efficacy Set Definitions............................................................................................. 16
Table 3. Safety Set Definitions ............................................................................................... 18
Table 4. Efficacy Analysis Population Study Dispositiona, mRNA -1273-P301 .......................... 20
Table 5. Safety Analysis Population Study Dispositiona, mRNA -1273-P301 ............................ 21
Table 6. Demographic Characteristics a, Per-Protocol Set ....................................................... 22
Table 7. Demographic Characteristics a, Safety Set................................................................. 23
Table 8. Protocol-Defined Risk for Severe COV ID-19 Disease, Safety Seta............................ 24
Table 9. Interim A nalysisa for Primary Efficacy Endpoint, COV ID-19 Starting 14 Days After the
     2nd Dose, Per-Protocol Set............................................................................................ 25
Table 10. Subgroup A nalyses of Vaccine Efficacya, COV ID-19 14 Days After Dose 2 Per
     Adjudication Committee Assessments, Per-Protocol Set................................................. 25
Table 11. Demographic Characteristicsa, Participants With COV ID-19 Starting 14 Days After
     Dose 2, Per Adjudication Committee Assessments, Per-Protocol Set ............................. 27
Table 12. V accine Efficacy by Baseline SARS-CoV -2 Statusa: First COVID-19 From 14 Days
     After Dose 2 Per Adjudication Committee Assessment, Full Analysis Set........................ 27
Table 13. V accine Efficacy by Risk Factor: First COV ID-19 Occurrence From 14 Days After
     Dose 2, Per Adjudication Committee Assessment, Per-Protocol Set ............................... 28
Table 14. Severe COV ID-19 Cases Starting 14 Days After Second Dose Based on Adjudication
     Committee Assessment, Per-Protocol Set...................................................................... 29
Table 15. V accine Efficacya of mRNA -1273 to Prevent COV ID-19 From Dose 1 by Time Period
     in Participants Who Only Received One Dose, mITT Set ................................................ 30
Table 16. V accine Efficacya of mRNA -1273 to Prevent Severe COVID-19 A fter Dose 1 in
     Participants Who Only Received One Dose in mITT Set ................................................. 31
Table 17. Final Scheduled Efficacy Analysis, Primary Endpoint, COVID-19 Starting 14 Days
     After the Second Dose per Adjudication Committee Assessments, Per-Protocol Set ....... 31
Table 18. Secondary Efficacy Analysis, Severe COV ID-19 Starting 14 Days After the Second
     Dose per Adjudication Committee Assessments, Per-Protocol Set.................................. 32
Table 19. Participants Reporting at Least One Adverse Event, Among All Participants and by
     Baseline SA RS-COV2 Status (Safety Set)a .................................................................... 33
Table 20. Adverse Events A mong Adults ≥65 Years of Age (Safety Set) a................................ 34




                                                                                                       Pavlock v. USM Complaint Ex. B
              Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 4 of 61



Table 21. Frequency of Solicited Local Adverse Reactions Within 7 Days Following Either the
     First or Second Dose of Vaccine, Participants Age 18 to <64 years, Solicited Safety Set*a
      ..................................................................................................................................... 36
Table 22. Frequency of Solicited Local Adverse Reactions Within 7 Days Following Either the
     First or Second Dose of Vaccine, Participants Age ≥65 years, Solicited Safety Set*a....... 37
Table 23. Frequency of Solicited Systemic Adverse Reactions Within 7 Days Following Either
     the First or Second Dose of Vaccine, Participants Age 18-64 years, Solicited Safety Set*a
      ..................................................................................................................................... 39
Table 24. Frequency of Solicited Systemic Adverse Reactions Within 7 Days Following Either
     the First or Second Dose of Vaccine, Participants Age ≥65 Years, Solicited Safety Set*a. 40
Table 25. Summary of Unsolicited AEs Regardless of Relationship to the Investigational
     Vaccine, Through 28 Days After Any Vaccination, Study 301, Safety Set........................ 41
Table 26. Unsolicited Adverse Events Occurring in ≥1% of Vaccine Group Participants, by
     MedDRA Primary System Organ Class and Preferred Term (Safety Analysis Set)a ......... 42
Table 27. SA Es Considered Related by Investigator............................................................... 45

List of Figures

Figure 1. Safety Monitoring Plan, Study 301........................................................................... 17
Figure 2. Cumulative Incidence Curves for the First COV ID-19 Occurrence After Randomization,
     mITT Set ....................................................................................................................... 30




                                                                                                             Pavlock v. USM Complaint Ex. B
   Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 5 of 61



Glossary

AE               adverse event
A ESI            adverse event of special interest
A IDS            acquired immunodeficiency syndrome
A RDS            acute respiratory distress syndrome
CBRN             chemical, biological, radiological, or nuclear
CDC              Centers for Disease Control and Prevention
EUA              Emergency Use A uthorization
FDA              Food and Drug A dministration
hA CE2           human angiotensin converting enzyme 2
HHS              Health and Human Services
HIV              human immunodeficiency virus
IM               intramuscular
LNP              lipid nanoparticle
MERS-CoV         Middle Eastern respiratory syndrome
mRNA             messenger RNA
NA A T           nucleic acid amplification-based test
RT-PCR           reverse transcription-polymerase chain reaction
SA E             serious adverse event
SA RS-CoV -2     severe acute respiratory syndrome coronavirus 2
VE               vaccine efficacy
V RBPA C         V accines and Related Biological Products Advisory Committee




                                                            Pavlock v. USM Complaint Ex. B
          Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 6 of 61



1.   Executive Summary

The SA RS-CoV -2 pandemic presents an extraordinary challenge to global health and, as of
December 11, 2020, has caused more than 71 million cases of COV ID-19 and claimed the lives
of more than 1.6 million people w orldwide. In the United States, more than 16 million cases
have been reported to the Centers for Disease Control and Prevention (CDC), w ith over
296,000 deaths. Based on a declaration by the Secretary of Health and Human Services (HHS)
that the COV ID-19 pandemic constitutes a public health emergency with a significant potential
to affect national security or the health and security of United States citizens living abroad, FDA
may issue an EUA for a COV ID-19 vaccine after determining that certain statutory requirements
are met.

On November 30, 2020, ModernaTX (the Sponsor, also referred to as Moderna) submitted an
Emergency Use A uthorization (EUA ) request to FDA for an investigational COV ID-19 vaccine
(mRNA -1273) intended to prevent COV ID-19 caused by severe acute respiratory syndrome
coronavirus 2 (SARS-CoV -2). The vaccine is based on the SA RS-CoV-2 spike glycoprotein (S)
antigen encoded by RNA and formulated in lipid nanoparticles (LNPs). The proposed use under
an EUA is for active immunization for the prevention of COVID-19 caused by SA RS-CoV-2 in
individuals 18 years of age and older. The proposed dosing regimen is 2 doses, 100 μg each,
administered 1 month apart.

The EUA request includes safety and efficacy data from an ongoing Phase 3 randomized,
double-blinded and placebo-controlled trial of mRNA -1273 in approximately 30,400 participants.
The primary efficacy endpoint is the reduction of incidence of COV ID-19 among participants
w ithout evidence of SARS-CoV-2 infection before the first dose of vaccine in the period after 14
days post-dose 2. In an interim analysis conducted using a data cutoff of November 7, 2020, a
total of 27,817 participants randomized 1:1 to vaccine or placebo with a median 7 w eeks of
follow -up post-dose 2 were included in the per-protocol efficacy analysis population of
participants without evidence of SARS-CoV-2 infection prior to vaccination. Efficacy in
preventing confirmed COV ID-19 occurring at least 14 days after the second dose of vaccine
w as 94.5.0% (95% CI 86.5%, 97.8%) with 5 COV ID-19 cases in the vaccine group and 90
COV ID-19 cases in the placebo group. Subgroup analyses of the primary efficacy endpoint
show ed similar efficacy point estimates across age groups, genders, racial and ethnic groups,
and participants with medical comorbidities associated with high risk of severe COVID-19.
Secondary efficacy analyses suggested benefit of the vaccine in preventing severe COV ID-19
(11 protocol-defined severe COV ID-19 cases in the placebo group vs. 0 cases in the vaccine
group) and in preventing COV ID-19 following the first dose, although available data for some of
these outcomes did not allow for firm conclusions. Efficacy data from the final scheduled
analysis of the primary efficacy endpoint (data cutoff of November 21, 2020, with a median
follow -up of >2 months post-dose 2) demonstrated a VE of 94.1% (95% CI 89.3%, 96.8%), with
11 COV ID-19 cases in the vaccine group and 185 COVID-19 cases in the placebo group and
w as consistent with results obtained from the interim analysis. The V E in this analysis when
stratified by age group was 95.6% (95% CI: 90.6%, 97.9%) for participants 18 to <65 years of
age and 86.4% (95% CI: 61.4%, 95.5%) for participants ≥65 years of age. A final secondary
efficacy analysis also supported efficacy against protocol-defined severe COV ID-19, with 30
cases in the placebo group vs. 0 cases in the vaccine group, with one severe case in the
vaccine group confirmed after this analysis.

Safety data from a November 11, 2020 interim analysis of approximately 30,350 participants
≥18 years of age randomized 1:1 to vaccine or placebo with a median of 7 weeks of follow-up
after the second dose supported a favorable safety profile, with no specific safety concerns



                                                                            Pavlock v. USM Complaint Ex. B
          Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 7 of 61



identified that would preclude issuance of an EUA . These safety data are the primary basis of
FDA ’s safety review. On December 7, 2020, the Sponsor submitted additional follow-up data
from these participants with a cutoff of November 25, 2020, which represents a median of 9
w eeks (>2 months) of follow-up post-dose 2. Key safety data from this later submission,
including death, other serious adverse events, and rates and types of solicited and unsolicited
adverse events, and unsolicited adverse events of interest were independently verified and
confirmed not to change the safety conclusions from the interim safety analysis.

The most common solicited adverse reactions associated with mRNA -1273 were injection site
pain (91.6%), fatigue (68.5%), headache (63.0%), muscle pain (59.6%), joint pain (44.8%), and
chills (43.4%); severe adverse reactions occurred in 0.2% to 9.7% of participants, were more
frequent after dose 2 than after dose 1, and were generally less frequent in participants ≥65
years of age as compared to younger participants. Among unsolicited adverse events of clinical
interest, which could be possibly related to vaccine, using the November 25, 2020 data cutoff,
lymphadenopathy was reported as an unsolicited event in 173 participants (1.1%) in the vaccine
group and 95 participants (0.63%) in the placebo group. Axillary swelling or tenderness of the
vaccination arm (indicating presence of lymphadenopathy) was a solicited adverse reaction
observed after any dose in 21.4% of vaccine recipients <65 years of age and in 12.4% of
vaccine recipients ≥65 years of age, as compared with 7.5% and 5.8% of placebo recipients in
those age groups, respectively. There was a numerical imbalance in hypersensitivity adverse
events across study groups, with 1.5% of vaccine recipients and 1.1% of placebo recipients
reporting such events in the safety population. There were no anaphylactic or severe
hypersensitivity reactions with close temporal relation to the vaccine. Throughout the safety
follow -up period to date, there were three reports of facial paralysis (Bell’s palsy) in the vaccine
group and one in the placebo group. Currently available information is insufficient to determine a
causal relationship with the vaccine. There were no other notable patterns or numerical
imbalances between treatment groups for specific categories of adverse events (including other
neurologic, neuro-inflammatory, and thrombotic events) that would suggest a causal relationship
to mRNA -1273.

The frequency of serious adverse events was low (1.0% in the mRNA -1273 arm and 1.0% in the
placebo arm), without meaningful imbalances between study arms. The most common SAEs in
the vaccine group which were numerically higher than the placebo group were myocardial
infarction (0.03%), cholecystitis (0.02%), and nephrolithiasis (0.02%), although the small
numbers of cases of these events do not suggest a causal relationship. The most common
SA Es in the placebo arm which were numerically higher than the vaccine arm, aside from
COV ID-19 (0.1%), were pneumonia (0.05%) and pulmonary embolism (0.03%).

With the exception of more frequent, generally mild to moderate reactogenicity in participants
<65 years of age, the safety profile of mRNA -1273 was generally similar across age groups,
genders, ethnic and racial groups, participants with or without medical comorbidities, and
participants with or without evidence of prior SA RS-CoV-2 infection at enrollment.

Non-clinical toxicology studies with mRNA -1273, including a developmental toxicity study, did
not raise specific safety concerns, and other non-clinical studies support the vaccine’s
immunogenicity, reduction of SARS-CoV -2 pulmonary and nasal viral load in animal challenge
models, and absence of findings suggesting risk of vaccine-enhanced disease.

FDA has reviewed the CMC data submitted to date for this vaccine and has determined that the
CMC information is consistent with the recommendations set forth in FDA ’s Guidance on
Emergency Use A uthorization for Vaccines to Prevent COVID-19. FDA has determined that the


                                                                             Pavlock v. USM Complaint Ex. B
           Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 8 of 61



Sponsor has provided adequate information to ensure the vaccine’s quality and consistency for
authorization of the product under an EUA .

A meeting of the Vaccines and Related Biological Products Advisory Committee (V RBPA C) w as
convened on December 17, 2020. Follow ing a discussion of the data presented, the VRBPA C
voted 20-1 (with 1 abstention) in favor of the determination that based on the totality of scientific
evidence available, the benefits of the Moderna COV ID-19 Vaccine outweigh its risks for use in
individuals 18 years of age and older.

Follow ing review of information submitted in support of the EUA request and considering
V RBPA C recommendations from the December 17, 2020, meeting, the review team concludes
that:

•    The chemical, biological, radiological, or nuclear (CBRN) agent referred to in the
     March 27, 2020, EUA declaration by the Secretary of HHS (SA RS-CoV -2) can cause a
     serious or life-threatening disease or condition.
•    Based on the totality of scientific evidence available, including data from adequate and well-
     controlled trials, it is reasonable to believe that the Moderna COV ID-19 vaccine (mRNA -
     1273) may be effective to prevent such serious or life-threatening disease or condition that
     can be caused by SARS-CoV-2.
•    The know n and potential benefits of the vaccine outweigh the known and potential risks of
     the vaccine when used for active immunization to prevent COV ID-19 caused by SARS-CoV-
     2 in individuals 18 years of age and older.
•    There is no adequate, approved, and available alternative to the product for preventing
     COV ID-19 caused by SARS-CoV -2.

The review team therefore recommends issuance of an EUA for use of the Moderna COVID-19
V accine for active immunization to prevent COV ID-19 caused by SARS-CoV -2 in individuals 18
years of age and older.

2.   Background

2.1 SARS-CoV-2 Pandemic

The SA RS-CoV -2 pandemic presents an extraordinary challenge to global health and, as of
December 11, 2020, has caused more than 71 million cases of COV ID-19 and claimed the lives
of more than 1.6 million people w orldwide. In the United States, more than 16 million cases
have been reported to the Centers for Disease Control and Prevention (CDC), w ith over
296,000 deaths. Confirmed cases and mortality continue to rise globally. On January 31, 2020,
the U.S. Secretary of Health and Human Services (HHS) declared a public health emergency
related to COV ID-19 and mobilized the Operating Divisions of HHS. Follow ing the World Health
Organization’s declaration of the novel coronavirus pandemic on March 11, 2020, the U.S.
President declared a national emergency in response to COV ID-19 on March 13, 2020.
V accines to protect against COV ID-19 are critical to mitigate the current SARS-CoV-2 pandemic
and to prevent future disease outbreaks.

SA RS-CoV -2 is a novel, zoonotic coronavirus that emerged in late 2019 in patients with
pneumonia of unknown cause.1 The virus was named SARS-CoV-2 because of its similarity to
the coronavirus responsible for severe acute respiratory syndrome (SARS-CoV , a lineage B
betacoronavirus).2 SARS-CoV -2 is an enveloped, positive sense, single stranded RNA virus
sharing more than 70% of its sequence with SARS-CoV, and ~50% with the coronavirus


                                                                             Pavlock v. USM Complaint Ex. B
          Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 9 of 61



responsible for Middle Eastern respiratory syndrome (MERS-CoV ).3 The SA RS-CoV -2 spike
glycoprotein (S), which is the main target for neutralizing antibodies, binds to its receptor human
angiotensin converting enzyme 2 (hACE2) to initiate infection.4 SARS-CoV -2 is the cause of
COV ID-19, an infectious disease with respiratory and systemic manifestations. Disease
symptoms vary, with many persons presenting with asymptomatic or mild disease and some
progressing to severe respiratory tract disease including pneumonia and acute respiratory
distress syndrome (ARDS), leading to multiorgan failure and death.

In an attempt to prevent the spread of disease and to control the pandemic, numerous COVID-
19 vaccine candidates are in development. These vaccines are based on different platforms
including mRNA and DNA technologies and include viral vectored, subunit, inactivated, and live-
attenuated vaccines. Most COVID-19 candidate vaccines express the spike protein or parts of
the spike protein, i.e., the receptor binding domain, as the immunogenic determinant.

2.2 Alternatives for Prevention of COVID-19

No vaccine or other medical product is FDA approved for prevention of COVID-19. On
December 11, 2020, FDA issued an EUA for the Pfizer-BioNTech COV ID-19 vaccine for active
immunization for prevention of COV ID-19 due to SA RS-CoV-2 in individuals 16 years of age
and older. How ever, the Pfizer-BioNTech COV ID-19 vaccine is not an approved product, and
furthermore is not available in quantity sufficient to vaccinate all persons in the U.S. for w hom
the vaccine is authorized for use. On October 22, 2020, FDA approved remdesivir for use in
adult and pediatric patients 12 years of age and older and weighing at least 40 kilograms for the
treatment of COV ID-19 requiring hospitalization. Several other therapies are currently available
under emergency use authorization, but not FDA approved, for treatment of COVID-19. Thus,
there is currently no adequate, approved, and available alternative for prevention of COV ID-19.

2.3 EUA Request for the Moderna COVID-19 Vaccine mRNA-1273

ModernaTX, Inc. (the Sponsor, also referred to as Moderna) is developing a vaccine to prevent
COV ID-19 that is based on the pre-fusion stabilized SA RS-CoV-2 spike glycoprotein (S) antigen
encoded by mRNA and formulated in a lipid nanoparticle (LNP). The Moderna COV ID-19
V accine (also referred to as mRNA -1273) is a 2-dose series of 100-μg intramuscular injections
administered 1 month apart. The vaccine is supplied as a multi-dose vial (10 doses) containing
a frozen suspension (-25º to -15ºC) of mRNA -1273 that must be thawed prior to administration.
The vaccine does not contain a preservative.

A Phase 3 randomized and placebo-controlled trial using mRNA -1273 in approximately 30,400
participants is currently ongoing to evaluate the vaccine’s safety and efficacy. A prespecified
interim efficacy analysis from 27,817 participants using a data cutoff date of November 7, 2020,
demonstrated vaccine efficacy (VE) of 94.5% (95% CI: 86.5%, 97.8%) for the prevention of
symptomatic confirmed COV ID-19 occurring at least 14 days after the second dose. At the time
of this interim analysis, the median efficacy follow-up was 7 w eeks post completion of the 2-
dose series. Safety data from a November 11, 2020, interim analysis with a median of 7 weeks
follow -up after the second dose of vaccine were reported to demonstrate an acceptable
tolerability profile with no significant safety concerns. On November 30, 2020, Moderna
submitted an EUA request to FDA , based on the interim analyses described above, for use of
mRNA -1273 to prevent COVID-19 caused by SA RS-CoV-2 in individuals 18 years of age and
older.




                                                                           Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 10 of 61



On December 7, 2020, the Sponsor submitted an amendment to the EUA request with
additional accrued safety data on all participants with a median of 2 months (9 weeks) follow-up
after the second dose, using a data cutoff date of November 25, 2020, and data from the
prespecified final efficacy analysis using a data cutoff of November 21, 2020, which met the
median follow -up of 2 months after dose 2 and demonstrated vaccine efficacy of 94.1% (95%
CI: 89.3%, 96.8%) for the prevention of symptomatic confirmed COV ID-19 occurring at least 14
days after the second dose. Safety conclusions were reported by the Sponsor to be unchanged
from the interim analysis. FDA considers that the totality of available data is sufficient to support
an evaluation of this product for EUA .

2.4 U.S. Requirements to Support Issuance of an EUA for a Biological Product

Based on the declaration by the Secretary of HHS that the COV ID-19 pandemic constitutes a
public health emergency with a significant potential to affect national security or the health and
security of United States citizens living abroad, FDA may issue an EUA after determining that
certain statutory requirements are met (section 564 of the Federal Food, Drug, and Cosmetic
A ct (FD&C A ct) (21 U.S.C. 360bbb-3)).5
•   The chemical, biological, radiological, or nuclear (CBRN) agent referred to in the March 27,
    2020 EUA declaration by the Secretary of HHS (SA RS-CoV -2) can cause a serious or life-
    threatening disease or condition.
•   Based on the totality of scientific evidence available, including data from adequate and well-
    controlled trials, if available, it is reasonable to believe that the product may be effective to
    prevent, diagnose, or treat such serious or life-threatening disease or condition that can be
    caused by SARS-CoV-2.
•   The know n and potential benefits of the product, when used to diagnose, prevent, or treat
    the identified serious or life-threatening disease or condition, outweigh the known and
    potential risks of the product.
•   There is no adequate, approved, and available alternative to the product for diagnosing,
    preventing, or treating the disease or condition.

If these criteria are met, under an EUA , FDA can allow unapproved medical products (or
unapproved uses of approved medical products) to be used in an emergency to diagnose, treat,
or prevent serious or life-threatening diseases or conditions caused by threat agents. FDA has
been providing regulatory advice to COV ID-19 vaccine manufacturers regarding the data
needed to determine that a vaccine’s benefit outweigh its risks. This includes demonstrating that
manufacturing information ensures product quality and consistency along with data from at least
one phase 3 clinical trial demonstrating a vaccine’s safety and efficacy in a clear and compelling
manner.

2.5 Applicable Guidance for Industry

Risk and benefit considerations are unique for COVID-19 vaccines, given that an EUA may be
requested to allow for a vaccine’s rapid and widespread deployment for administration to
millions of individuals, including healthy people. FDA published in October 2020 guidance for
industry entitled “Emergency Use A uthorization for Vaccines to Prevent COVID-19” describing
FDA ’s current recommendations regarding the manufacturing, nonclinical, and clinical data and
information needed under section 564 of the FD&C A ct to support the issuance of an EUA for
an investigational vaccine to prevent COVID-19, including a discussion of FDA ’s current thinking




                                                                             Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 11 of 61



regarding the circumstances under which an EUA for a COV ID-19 vaccine would be
appropriate.6 These considerations are summarized below.

Safety and Effectiveness Information Needed to Support an EUA

Effectiveness data
Issuance of an EUA requires a determination that the known and potential benefits of the
vaccine outweigh the known and potential risks. For a preventive COVID-19 vaccine to be
potentially administered to millions of individuals, including healthy individuals, data adequate to
inform an assessment of the vaccine’s benefits and risks and support issuance of an EUA w ould
include meeting the prespecified success criteria for the study’s primary efficacy endpoint, as
described in the guidance for industry entitled “Development and Licensure of Vaccines to
Prevent COV ID-19” (i.e., a point estimate for a placebo-controlled efficacy trial of at least 50%,
w ith a low er bound of the appropriately alpha-adjusted confidence interval around the primary
efficacy endpoint point estimate of >30%).7

Safety data
A n EUA request for a COV ID-19 vaccine should include all safety data accumulated from
studies conducted with the vaccine, with data from Phase 1 and 2 focused on serious adverse
events, adverse events of special interest, and cases of severe COV ID-19 among study
participants. Phase 3 safety data should include characterization of reactogenicity (common and
expected adverse reactions shortly following vaccination) in a sufficient number of participants
from relevant age groups and should include a high proportion of enrolled participants
(numbering well over 3,000) followed for serious adverse events and adverse events of special
interest for at least one month after completion of the full vaccination regimen. The Phase 1 and
2 safety data likely will be of a longer duration than the available safety data from the Phase 3
trial at the time of submission of an EUA request and thus, are intended to complement the
available data from safety follow-up from ongoing Phase 3 studies.

Phase 3 Follow -up
Data from Phase 3 studies should include a median follow-up duration of at least 2 months after
completion of the full vaccination regimen to help provide adequate information to assess a
vaccine’s benefit-risk profile. From a safety perspective, a 2-month median follow-up following
completion of the full vaccination regimen will allow identification of potential adverse events
that w ere not apparent in the immediate postvaccination period. Adverse events considered
plausibly linked to vaccination generally start within 6 w eeks of vaccine receipt.8 Therefore, a 2-
month follow -up period may allow for identification of potential immune-mediated adverse
events that began within 6 w eeks of vaccination. From the perspective of vaccine efficacy, it is
important to assess whether protection mediated by early responses has not started to wane. A
2-month median follow-up is the shortest follow-up period to achieve some confidence that any
protection against COVID-19 is likely to be more than short-lived. The EUA request should
include a plan for active follow-up for safety (including deaths, hospitalizations, and other
serious or clinically significant adverse events) among individuals administered the vaccine
under an EUA in order to inform ongoing benefit-risk determinations to support continuation of
the EUA .




                                                                            Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 12 of 61



Continuation of Clinical Trials Following Issuance of an EUA for a COVID-19 Vaccine

FDA does not consider availability of a COV ID-19 vaccine under EUA , in and of itself, as
grounds for immediately stopping blinded follow-up in an ongoing clinical trial or grounds for
offering vaccine to all placebo recipients. To minimize the risk that use of an unapproved
vaccine under EUA will interfere with long-term assessment of safety and efficacy in ongoing
trials, it is critical to continue to gather data about the vaccine even after it is made available
under EUA . A n EUA request should therefore include strategies that will be implemented to
ensure that ongoing clinical trials of the vaccine are able to assess long-term safety and efficacy
(including evaluating for vaccine-associated enhanced respiratory disease and decreased
effectiveness as immunity wanes over time) in sufficient numbers of participants to support
vaccine licensure. These strategies should address how ongoing trial(s) will handle loss of
follow -up information for study participants who choose to withdraw from the study in order to
receive the vaccine under an EUA .

FDA is aw are that some COVID-19 vaccine developers may wish to immediately unblind their
trials upon issuance of an EUA in order to rapidly provide vaccine to trial participants who
received placebo. Regardless of when vaccination of placebo recipient would occur, there may
be advantages to maintaining blinding in a crossover design that provides vaccine to previous
placebo recipients and placebo to previous vaccine recipients. Such strategies would impact
collection of longer-term placebo-controlled safety data and evaluation of the duration of vaccine
efficacy. Ethical and scientific issues associated with offering vaccination to placebo recipients
have been discussed in recent statements and articles.9-11

3.   Moderna COVID-19 Vaccine (mRNA-1273)

3.1 Vaccine Composition, Dosing Regimen

The Moderna COV ID-19 V accine is a white to off-white, sterile, preservative-free frozen
suspension for intramuscular injection. The vaccine contains a synthetic messenger ribonucleic
acid (mRNA ) encoding the pre-fusion stabilized spike glycoprotein (S) of SARS-CoV-2 virus.
The vaccine also contains the following ingredients: lipids (SM-102, 1,2-dimyristoyl-rac-glycero-
3-methoxypolyethylene glycol-2000 [PEG2000-DMG], cholesterol, and 1,2-distearoyl-sn-
glycero-3-phosphocholine [DSPC]), tromethamine, tromethamine hydrochloride, acetic acid,
sodium acetate, and sucrose.

The Moderna COV ID-19 V accine is provided as a frozen suspension [stored between -25º
to -15º C (-13º to 5ºF)] multi-dose vial containing 10 doses. The vaccine must be thawed prior to
administration. After thawing, 10 doses (0.5 mL each) can be withdrawn from each vial. Vials
can be stored refrigerated between 2° to 8°C (36° to 46°F) for up to 30 days prior to first use.
Unopened vials may be stored between 8° to 25°C (46° to 77°F) for up to 12 hours. After the
first dose has been withdrawn, the vial should be held between 2° to 25°C (36° to 77°F) and
discarded after 6 hours.

The Moderna COV ID-19 V accine, mRNA -1273 (100 μg) is administered intramuscularly as a
series of tw o doses (0.5 mL each), given 28 days apart.

FDA has reviewed the CMC data submitted to date for this vaccine and has determined that the
CMC information is consistent with the recommendations set forth in FDA ’s Guidance on
Emergency Use A uthorization for Vaccines to Prevent COVID-19. FDA has determined that the




                                                                            Pavlock v. USM Complaint Ex. B
            Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 13 of 61



Sponsor has provided adequate information to ensure the vaccine’s quality and consistency for
authorization of the product under an EUA .

3.2 Proposed Use Under EUA

The proposed use of the vaccine under an EUA is for the prevention of COVID-19 in adults 18
years of age and older.

4.     FDA Review of Clinical Safety and Effectiveness Data

4.1 Overview of Clinical Studies

Data from three ongoing clinical studies were included in the EUA request, which are
summarized in Table 1 below . Study mRNA -1273-P301 is a multi-center, Phase 3 randomized,
blinded, placebo-controlled safety, immunogenicity, and efficacy study that is the focus of the
EUA review . Study mRNA 1273-P201 is a Phase 2 dose-confirmation study that explored 2 dose
levels of mRNA -1273 and will not be discussed in detail. Study 20-0003 is a Phase 1 open
label, dose-ranging, first-in-human study of mRNA -1273 and will also not be discussed in detail.

Table 1. Clinical Trials Submitted in Support of Efficacy and Safety Determinations of the Moderna
COVID-19 Vaccine mRNA-1273
                                                     Study          Test
                                  Participants       Design &       Product(s);
Study                             randomized         Type of        Dosing
Number       Type of Study        (N)                Control        Regimens         Study Status
P301             Efficacy, Safety           30418                   A Phase 3,           mRNA-1273                Ongoing-
                                                                    randomized,          100 μg                   vaccine efficacy
                                                                    stratified,                                   demonstrated at
                                                                    observer-blind,                               the 1st interim
                                                                    placebo-                                      analysis
                                                                    controlled study
P201            Safety,                     600                     A Phase 2a,          mRNA-1273                Ongoing-
                Immunogenicity                                      randomized,          50ug,100μg               Day 57 primary
                                                                    observer-blind,                               analysis have
                                                                    placebo-                                      completed
                                                                    controlled,
                                                                    dose-
                                                                    confirmation
                                                                    study
20-0003*         Safety,                    120                     A Phase 1            mRNA-1273                Ongoing-
                 Immunogenicity                                     Open-label           25ug                     Day 119 (25ug,
                                                                    dose-ranging         50ug,100ug               100ug, 250ug),
                                                                    study                250ug                    Day 57 (50ug)
*Sponsor: Division of Microbiology and Infectious Diseases (DMID), National Institute of Allergy and Infectious Diseases (NIAID),
National Institutes of Health


4.2 Study mRNA-1273-P301

4.2.1 Design

Study mRNA -1273-P301 is an ongoing randomized, stratified, observer-blind, placebo-
controlled study to evaluate the efficacy, safety and immunogenicity of mRNA -1273
administered in 2 doses 28 days apart in adults 18 years of age and older. The study took place
in 99 sites in the United States. Participants (N=30,351) were randomized 1:1 to receive



                                                                                                      Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 14 of 61



intramuscular injections of either 100 µg of mRNA -1273 vaccine (n=15,181) or placebo
(n=15,170) on Day 1 and Day 29. Participants were stratified by age and health risk into one of
three groups: 18 to <65 years of age and not at risk for progression to severe COV ID-19, 18 to
<65 years of age and at risk for progression to severe COV ID-19, and ≥65 years of age, with the
latter tw o groups consisting of 41.4% of the study population. Participants were considered at
risk for progression to severe COV ID-19 if they had underlying comorbidities including diabetes,
chronic lung disease, severe obesity, significant cardiovascular disease, liver disease, or
infection with HIV . The study included 24,907 (82.1%) participants considered at occupational
risk for acquiring SARS-CoV-2 infection, of whom 7,613 (25.1%) were healthcare workers.
Other essential workers were also represented. The primary efficacy endpoint was efficacy of
the vaccine to prevent protocol-defined COV ID-19 occurring at least 14 days after the second
dose in participants with negative SARS-CoV-2 status at baseline (i.e., negative RT-PCR and
negative serology against SARS-CoV -2 nucleocapsid on Day 1).

Symptoms of COV ID-19 experienced by participants during post-vaccination follow-up prompted
an unscheduled illness visit and nasopharyngeal (NP) sw ab. NP samples were tested for SARS
CoV -2 at a central laboratory using a reverse transcription-polymerase chain reaction (RT-PCR)
test (V iracor; FDA authorized under EUA ), or other sufficiently validated nucleic acid
amplification-based test (NAAT). The central laboratory NA AT result is used for the case
definition, unless it is not possible to test the sample at the central laboratory.

The case-driven study design required 151 COVID-19 cases to trigger the final scheduled
efficacy analysis. Tw o interim analysis timepoints were pre-specified; the first upon accrual of 53
cases and the second upon accrual of 106 cases. The expected duration of study participation
is approximately 25 months.

Primary Efficacy Endpoint
The primary efficacy endpoint was efficacy of the vaccine to prevent protocol-defined COV ID-19
occurring at least 14 days after the second dose in participants with negative SA RS-CoV-2
status at baseline (i.e., negative RT-PCR and negative serology against SARS-CoV-2
nucleocapsid on Day 1). The primary analysis was based on the Per-Protocol Set, defined as all
randomized, baseline SARS-CoV-2 negative participants who received planned doses per
schedule and have no major protocol deviations. For the primary efficacy endpoint, the case
definition for a confirmed COVID-19 case was defined as:
•   A t least TWO of the following systemic symptoms: Fever (≥38ºC), chills, myalgia, headache,
    sore throat, new olfactory and taste disorder(s), or
•   A t least ONE of the follow ing respiratory signs/ symptoms: cough, shortness of breath or
    difficulty breathing, OR clinical or radiographical evidence of pneumonia; and
•   NP sw ab, nasal swab, or saliva sample (or respiratory sample, if hospitalized) positive for
    SA RS-CoV -2 by RT-PCR.

V accine efficacy was defined as the percent reduction (mRNA -1273 vs. placebo) in the hazard
of the primary endpoint, i.e. V E =1 – Hazard Ratio (HR). A stratified Cox proportional hazard
(PH) model using Efron's method to handle ties and with treatment group as the independent
variable was used to estimate the HR, w here the same stratification factor used for
randomization was applied. The primary objective would be met if the null hypothesis of H0: V E
≤30% is rejected at any of the interim or primary analyses at the respective significance level.

Subjects who had no documented COV ID-19 were censored at the last study assessment date.
Subjects who discontinued the study, die due to cause unrelated to COV ID-19, or were


                                                                            Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 15 of 61



confirmed to have COV ID-19 prior to 14 days after the second dose were censored at the date
of discontinuation, death, or documented COV ID-19. The documented COVID-19 date was
defined as the later date of: 1) the earliest systemic and/or respiratory symptoms reported, and
2) date of positive RT-PCR test, w here the tw o dates must be within 14 days of each other.

The final scheduled efficacy analysis of the primary endpoint was planned when a total of 151
adjudicated cases occurring at least 14 days after the second injection had been accrued. In
addition, tw o interim analyses were planned when 35% (53 cases) and 70% (106 cases) of the
total target number of cases had been accrued. The Lan-DeMets spending function was used
for approximating O’Brien-Fleming efficacy bounds to preserve the overall Type I error rate at a
one-sided α =0.025, yielding nominal one-sided α of 0.0002, 0.0073, and 0.0227 at the first and
second interim and the primary analyses, respectively. As conducted, the first and only interim
analysis in the study occurred at 95 adjudicated cases of the primary endpoint, where the null
hypothesis of H0: V E ≤30% was evaluated at a one-sided alpha of 0.0047.

Secondary Efficacy Endpoints
Secondary endpoints based on the Per-Protocol Set included the VE of mRNA -1273 to prevent
the follow ing:
•   Severe COV ID-19 (as defined below)
•   COV ID-19 based on a less restrictive definition of disease (defined below) occurring at least
    14 days after the second dose of vaccine
•   Death due to COV ID-19
•   COV ID-19 occurring at least 14 days after the first dose of vaccine (including cases that
    occurred after the second dose)

One additional secondary endpoint was based on the Full A nalysis Set (FA S): VE of mRNA -
1273 to prevent COVID-19 occurring at least 14 days after the second dose, regardless of prior
SA RS-CoV -2 infection.

One of the secondary efficacy endpoints assessed COV ID-19 as defined by a less restrictive
definition: a positive NP sw ab, nasal swab, or saliva sample (or respiratory sample, if
hospitalized) for SARS-CoV -2 by RT-PCR and one of the following systemic symptoms:
•   fever (temperature ≥38ºC), or
•   chills,
•   cough,
•   shortness of breath or difficulty breathing,
•   fatigue,
•   muscle aches or body aches,
•   headache,
•   new loss of taste or smell,
•   sore throat,
•   nasal congestion or rhinorrhea,
•   nausea or vomiting, or diarrhea




                                                                           Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 16 of 61



A nother secondary endpoint assessed cases of severe COV ID-19, defined as a case of
confirmed COV ID-19 plus at least one of the following:
•   Clinical signs at rest indicative of severe systemic illness (RR ≥30 breaths per minute, HR
    ≥125 beats per minute, SpO2≤93% on room air at sea level, or PaO2/FiO2<300 mm Hg);
•   Respiratory failure or Acute Respiratory Distress Syndrome, (defined as needing high-flow
    oxygen, noninvasive ventilation, mechanical ventilation, or ECMO);
•   Evidence of shock (SBP <90 mm Hg, DBP <60 mm Hg, or requiring vasopressors)
•   Significant acute renal, hepatic, or neurologic dysfunction;
•   A dmission to an ICU;
•   Death

V accine efficacy of secondary endpoints was estimated from the Cox proportional-hazards
model w hen the primary endpoint reached statistical significance. Estimates based on the Per-
Protocol Set w ere presented with nominal two-sided 95% confidence intervals.

Analysis Populations
For the purposes of analysis, the following populations are defined:

Table 2. Efficacy Set Definitions
Population             Description
Randomized             All participants who are randomized, regardless of the participants’ treatment
                       status in the study.
Full Analysis Set      All randomized participants who received at least one dose of Investigational
                       Product (IP).
mITT Set               All participants in the FAS who had no immunologic or virologic evidence of prior
                       COVID-19 (i.e., negative NP swab test at Day 1 and/or bAb against SARS-CoV-2
                       nucleocapsid below limit of detection [LOD] or lower limit of quantification
                       [LLOQ]) at Day 1 before the first dose of IP.
Per Protocol Set       All participants in the mITT Set who received planned doses of IP per schedule
                       and have no major protocol deviations, as determined and documented by
                       Sponsor prior to DBL and unblinding, that impact critical or key study data.

Evaluation of Safety
The primary safety objective for all phases was to describe the safety of mRNA -1273 after 1 or
2 doses. In all studies, participants recorded local reactions, systemic events, and
antipyretic/pain medication usage from Day 1 through Day 7 after each dose. Unsolicited
adverse events (AEs) are collected from dose 1 to 28 after the last dose and medically attended
adverse events (MAAEs) and serious AEs (SAEs) from dose 1 to the end of the study. Figure 1
below shows the study safety monitoring plan.




                                                                                Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 17 of 61



Figure 1. Safety Monitoring Plan, Study 301




Safety assessments included the following:
•   Solicited local and systemic adverse reactions (AR) that occurred during the 7 days
    follow ing each dose (i.e., the day of vaccination and 6 subsequent days). Solicited ARs were
    recorded daily using eDiaries.
•   Unsolicited AEs observed or reported during the 28 days following each dose (i.e., the day
    of vaccination and 27 subsequent days). Unsolicited AEs are those not included in the
    protocol-defined solicited AR.
•   A Es leading to discontinuation from vaccination and/or study participation from Day 1
    through Day 759 or withdrawal from the study.
•   Medically Attended Adverse Events (MAAE) from Day 1 through Day 759 or withdrawal from
    the study.
•   Serious A dverse Events (SAEs) from Day 1 through Day 759 or withdrawal from the study.
•   A bnormal vital sign measurements.
•   Physical examination findings.
•   Pregnancy and accompanying outcomes.

Safety laboratory valuations were not assessed in Study P301 but were collected in the phase 2
Study P201.

Potential COV ID-19 illnesses and their sequelae were not to be reported as AEs, with the
exception of illnesses that met regulatory criteria for seriousness and were not confirmed to be
COV ID-19. Such illnesses were evaluated and reported as SAEs.

Monitoring for risk of vaccine-enhanced disease was performed by an unblinded team
supporting the Data Monitoring Committee that reviewed cases of severe COV ID-19 as they
w ere received and reviewed AEs at least weekly for additional potential cases of severe COVID-
19. The stopping rule was triggered when the 1-sided probability of observing the same or a
more extreme case split was 5% or less when the true incidence of severe disease was the
same for vaccine and placebo participants.

The table below shows the Phase 3 safety analyses populations that were used to determine
the proportions of study participants who experienced adverse events, including solicited



                                                                          Pavlock v. USM Complaint Ex. B
          Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 18 of 61



adverse reactions after each dose, unsolicited adverse events, medically attended adverse
events, and serious adverse events.

Table 3. Safety Set Definitions
 Population                  Description
 Randomized Set              All participants who are randomized, regardless of the participants treatment
                             status in the study.
 Safety Set                  All randomized participants who received at least one dose of investigational
                             product. The safety set was used for all analyses of safety except solicited
                             adverse reactions. Participants were included in the treatment group
                             corresponding to the investigational product they received.
 Solicited Safety Set        All randomized participants who received at least one dose of investigational
                             product and contributed any solicited adverse reaction data. The solicited
                             safety set was used for the analyses of solicited adverse reactions.
                             Participants were included in the treatment group corresponding to the
                             investigational product they received.
 Solicited Safety Set-1st    All randomized participants who received the 1st dose and provided any
 Injection                   solicited reaction data.
 Solicited Safety Set-2nd    All randomized participants who received the 2nd dose and provided any
 Injection                   solicited reaction data.

4.2.2 Compliance with Good Clinical Practice

A s summarized in Section 5.6 (Inspections of Clinical Study Sites), Bioresearch Monitoring
(BIMO) inspections were conducted at nine domestic clinical investigator sites participating in the
conduct of the trial. Tw o of the inspections revealed deficiencies regarding the clinical
investigators’ conduct of the study. The deficiencies initially gave FDA cause for concern about
the adequacy of the Sponsor’s study monitoring. Upon further review, including consideration of
additional information provided by the Sponsor, however, FDA determined that the Sponsor had
a comprehensive system in place to routinely monitor compliance at all sites. FDA also
determined that prior to FDA ’s inspections, this system was effective at independently
identifying the deficiencies at the two sites, leading to implementation of corrective action plans
at both sites. Follow ing review of study-wide compliance information provided by the Sponsor
that included a comprehensive and frequent monitoring plan already in place, FDA did not
identify systemic concerns with trial conduct across the other study sites. The Letter of
A uthorization will include a condition about continued monitoring of the performance of the
clinical investigators.

FDA conducted a sensitivity analysis of the primary efficacy endpoint excluding data from these
sites. There was only one COV ID-19 case, starting 14 days after the second dose, identified
from the tw o sites through the November 21, 2020 efficacy data cutoff. This COVID-19 case
w as in a placebo recipient. The proportion of subjects enrolled at these tw o sites was very small
relative to the overall study population, representing approximately 2.5% of the total study
population. Furthermore, the sites contributed only one COV ID-19 case (in the placebo group)
to the primary efficacy analysis. Consequently, the study’s efficacy conclusions are not
materially affected by inclusion or exclusion of data from these tw o sites. FDA also conducted
separate analyses of safety for these two sites, and in general the reported rates of solicited
adverse reactions and unsolicited adverse events at these two sites were comparable to those
reported in the overall safety database across study groups. Consequently, inclusion of safety
data contributed by these tw o sites, which represent approximately 2.5% of the overall safety
database (i.e., the total study population), would not materially change the conclusions of safety
analyses, and their inclusion allows for the broadest possible evaluation of vaccine safety in the



                                                                                Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 19 of 61



trial. In light of the Sponsor’s comprehensive system for identifying the deficiencies and the fact
that the data from the tw o sites would not materially affect the safety or efficacy analyses, FDA
has confidence in the data from the tw o sites to include the data in the overall evaluation.
Therefore, FDA did not exclude the data from these tw o sites from either the safety or efficacy
analyses presented in this review or in product labeling.

4.2.3 FDA Assessment of Phase 3 Follow-Up Duration

A s of the interim analysis cutoff (November 7, 2020, for efficacy, November 11, 2020, for
safety), the proportion of participants across groups who received one dose of vaccine or
placebo was 100%, and the proportion of participants who received tw o doses was 91.9%
(92.1% vaccine, 91.7% placebo). The median follow-up after dose 2 was 7 weeks across
groups. (For participants who did not receive a second dose of vaccine or placebo, follow-up
after dose 2 was zero. Among participants who received dose 2, the median follow-up after the
second dose was 50.0 days.) The proportion of participants with at least 1 month of follow-up
after dose 2 was 76.7% (77.2% vaccine, 76.2% placebo) and with at least 2 months follow-up
after dose 2 was 25.3% (25.7% vaccine, 24.9% placebo). FDA has completed its independent
validation and evaluation of the datasets from which the Sponsor’s interim safety and efficacy
analyses were derived.

A second safety data cutoff was performed on November 25, 2020, and final efficacy analysis
performed with a data cutoff of November 21, 2020, when 196 primary endpoint cases accrued.
These data include a median follow-up of 2 months (9 weeks) for both efficacy and safety. The
proportion of participants with at least 1 month of follow-up after dose 2 w as 87.9% (88.2%
vaccine, 87.7% placebo) and with at least 2 months follow-up after dose 2 was 53.6% (53.8%
vaccine, 53.5% placebo). The Sponsor submitted analyses from the final efficacy analysis
(Tables, Figures and Listings) on December 4, 2020, and safety analyses (Tables, Figures and
Listings) on December 7, 2020, for FDA review under the EUA . Datasets were also submitted
on December 7, 2020 and validated by FDA by December 8, 2020. The review of the second
dataset submission for the final scheduled efficacy analysis and safety data through November
25, 2020, w as not as comprehensive as that of the interim efficacy data and safety data first
submitted in support of the EUA . How ever, preliminary assessments of safety and efficacy data
and analyses from second data cutoff do not demonstrate any notable differences compared
w ith the efficacy and safety analyses from November 7, 2020, and November 11, 2020,
respectively, and key safety and efficacy data (e.g., the primary analysis, cases of severe
COV ID-19, and serious adverse events) from the December 7, 2020, submission were verified.
FDA therefore considers the totality of submitted data to satisfy the expectation of a median of 2
months follow-up after completion of the full vaccination regimen.

4.2.4 Participant Disposition and Inclusion in Analysis Populations

Disposition tables are presented below in Table 4 (Per-Protocol Set) and Table 5 (Safety Set).
The proportion of participants excluded from the Per-Protocol Set was balanced between
treatment groups, with the majority of those excluded due to positive or unknown baseline
SA RS-CoV -2 status. Overall, few participants were discontinued or lost to follow-up, and these
and other analysis population exclusions were generally balanced between treatment groups. In
the per protocol population, 26.3% of vaccine recipients and 25.7% of placebo recipients
completed at least 2 months follow-up after dose 2.




                                                                            Pavlock v. USM Complaint Ex. B
           Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 20 of 61



Table 4. Efficacy Analysis Population Study Dispositiona, mRNA-1273-P301
                                      Vaccine Group        Placebo Group                                      Total
                                            (N=15208)           (N=15210)                                (N=30418)
Disposition                                       n (%)               n (%)                                    n (%)
Randomized                                       15208               15210                                    30418
Full Analysis Set                        15180 (99.8)         15170 (99.7)                             30350 (99.8)
Modified Intent-to-Treat Set           14312 (94.1%)        14370 (94.5%)                              28682 (94.3)
Participants excluded from PP set        1274 (8.4%)          1327 (8.7%)                              2601 (8.6%)
  Randomized but received no                 28 (0.2%)           40 (0.3%)                                68 (0.2%)
  Investigational Product (IP)
  Baseline SARS-CoV-2 status               868 (5.7%)           800 (5.3%)                                1668 (5.5)
  was positive or not known
  Received IP other than what the              5 (<0.1)            7 (<0.1)                                12 (<0.1)
  participant was randomized to
  Discontinued study or study                 136 (0.9)           203 (1.3)                                 339 (1.1)
  vaccine without receiving the
  second dose
  Did not receive second dose of              144 (0.9)           155 (1.0)                                 299 (1.0)
  IP
  Received vaccine out of window               81 (0.5)            98 (0.6)                               179 (0.6)
  Major protocol deviation                    12 (<0.1)            24 (0.2)                                36 (0.1)
Per Protocol Set                         13934 (91.6)         13883 (91.3)                             27817 (91.4)
  Completed 1 dose**                      13934 (100)          13883 (100)                              27817 (100)
  Completed 2 doses**                    13218 (94.9)                13164                                   26382
                                                                     (94.8)                                  (94.8)
  Completed at least 7 weeks                      7293                7304                                   14597
  follow-up after dose 2**                       (52.3)              (52.6)                                  (52.5)
  Completed at least 2 months                     3669                3568                                    7237
  follow-up after dose 2**                       (26.3)              (25.7)                                  (26.0)
  Discontinued from Study**                    24 (0.2)            34 (0.2)                                58 (0.2)
Reason for Discontinuation**
  Adverse Event                                       0                   0                                        0
  Death                                               0            1 (<0.1)                                 1 (<0.1)
  Withdrawal by Participant                    18 (0.1)            22 (0.2)                                 40 (0.1)
  Lost to Follow-up                            2 (<0.1)            9 (<0.1)                                11 (<0.1)
  Protocol Deviation                                  0                   0                                        0
  Physician Decision                           2 (<0.1)                   0                                 2 (<0.1)
  Other                                        2 (<0.1)            2 (<0.1)                                 4 (<0.1)
Source: Sponsor’s Table 14.1.1.1.1.1, Table 4.1.2.1, Table 14.1.1.1.3.2, Table 14.1.6.2
a
  EUA request (interim analysis): November 11, 2020 cutoff
*Percentage based on number of participants in the Safety Set
**Percentage based on number of participants in the Per-Protocol Set


Based on the November 11, 2020 safety data cutoff, an overview of participant disposition is
presented in the table below. The proportion of randomized participants who discontinued from
the study was 0.9% (288 participants) across study groups, with a greater number in the
placebo group (168) compared with the vaccine group (120). The most frequently reported
reason was withdrawal of consent (67 participants in the vaccine group, 120 in the placebo
group). In addition, 51 participants were lost to follow-up (20 in the vaccine group, 31 in the
placebo group). In the vaccine group, 3 participants withdrew due to an adverse event (<0.1%,
including 1 participant who withdrew due to a SA E) and 3 participants died during the study. In
the placebo group, no participants withdrew due to an adverse event, and 4 participants died
during the study. During review of the EUA request, FDA and the Sponsor identified one
additional vaccine recipient and one additional placebo recipient not accounted for in the



                                                                                          Pavlock v. USM Complaint Ex. B
            Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 21 of 61



November 11, 2020 dataset analyses (Total Safety Set of 30,351, including 15,185 vaccine
recipients and 15,166 placebo recipients). These two additional participants to not materially
change the conclusions from the analyses of the November 11, 2020 safety dataset, and they
are included in analyses of the November 25, 2020 dataset.

Table 5. Safety Analysis Population Study Dispositiona, mRNA-1273-P301
                                       Vaccine Group       Placebo Group                                     Total
                                            (N=15208)           (N=15210)                                (N=30418)
Disposition                                       n (%)               n (%)                                   n (%)
Randomized                                       15208               15210                                   30418
  Completed 1 dose                        15180 (99.8)        15170 (99.7)                             30350 (99.8)
  Completed 2 doses                       13982 (91.9)        13916 (91.5)                             27898 (91.7)
Exposed (Safety Set)                             15184               15165                             30350 (99.8)
Discontinued from Study                       120 (0.8)          168 (1.1)                                 288 (0.9)
Reason for Discontinuation
  Adverse Event                                3 (<0.1)                   0                                3 (<0.1)
  Death                                        3 (<0.1)            4 (<0.1)                                7 (<0.1)
  Withdrawal by Participant                    67 (0.4)          120 (0.8)                                187 (0.6)
  Lost to Follow-up                            20 (0.1)            31 (0.2)                                51 (0.2)
  Protocol Deviation                           1 (<0.1)            1 (<0.1)                                2 (<0.1)
  Physician Decision                           17 (0.1)            2 (<0.1)                               19 (<0.1)
  Other                                        9 (<0.1)           10(<0.1)                                19 (<0.1)
Completed ≥1 month f/up*                  14354 (94.5)        14345 (94.6)                             28700 (94.6)
Completed ≥2 months f/up*                 12021 (79.2)        11974 (79.0)                             23995 (79.1)
Completed ≥1 month f/up after dose 2*     11717 (77.2)        11559 (76.2)                             23276 (76.7)
Completed ≥2 months f/up after dose 2*     3894 (25.7)         3773 (24.9)                              7667 (25.3)
Source: Sponsor’s Table 14.1.1.1.1.1, Table 4.1.2.1, Table 14.1.1.1.3.2, Table 14.1.6.2.
a
  EUA request (interim analysis): November 11, 2020 cutoff


4.2.5 Demographics and Other Baseline Characteristics

The Per-Protocol Set included 47.4% females and 25.3% of individuals ≥65 years of age. There
w ere 36.5% of participants considered as representing communities of color with 9.7% African
A merican, 4.7% Asian, and <3% from other racial groups; 20% of participants were
Hispanic/Latino. A majority of the participants (82%) were considered at occupational risk for
SA RS-CoV -2 exposure, with 25.4% of participants being healthcare workers. At least one
protocol-defined high-risk condition for severe COV ID-19 was present in 22.3% of participants,
and 4% of participants had two or more high risk conditions. The protocol-specified risk factors
w ere those conditions that placed an individual at increased risk for severe complications of
COV ID-19 and w ere selected based on CDC recommendations12 from March 2020. These
conditions included the following:
•    Chronic lung disease (e.g., emphysema and chronic bronchitis), idiopathic pulmonary
     fibrosis and cystic fibrosis) or moderate to severe asthma
•    Significant cardiac disease (e.g., heart failure, coronary artery disease, congenital heart
     disease, cardiomyopathies, and pulmonary hypertension)
•    Severe obesity (body mass index ≥40 kg/m2)
•    Diabetes (Type 1, Type 2 or gestational)
•    Liver disease
•    HIV infection

There w as a similar distribution of demographic characteristics between the treatment groups as
w ell as between the all randomized population, Full A nalysis Set, and the Per-Protocol Set.



                                                                                           Pavlock v. USM Complaint Ex. B
           Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 22 of 61



Table 6. Demographic Characteristicsa, Per-Protocol Set
                                         Vaccine
                                           Group        Placebo Group                                                    Total
                                       (N=13934)             (N=13883)                                               (N=27817)
Characteristic                              n (%)                 n (%)                                                  n (%)
Sex
  Female                              6661 (47.8)           6514 (46.9)                                            13175 (47.4)
  Male                                7273 (52.2)           7369 (53.1)                                            14642 (52.6)
Age (years)
  Mean (SD)                          51.6 (15.45)          51.5 (15.55)                                             51.6 (15.50)
  Median                                     53.0                  52.0                                                     53.0
  Min, max                                 18, 95                18, 95                                                   18, 95
Age- subgroups (years)
  18 to <65                         10407 (74.7)           10384 (74.8)                                            20791 (74.7)
  65 and older                        3527 (25.3)           3499 (25.2)                                             7026 (25.3)
Race
  American Indian or Alaska              107 (0.8)             110 (0.8)                                                217 (0.8)
  Native
  Asian                                  616 (4.4)             684 (4.9)                                              1300 (4.7)
  Black or African American             1369 (9.8)            1338 (9.6)                                              2707 (9.7)
  Native Hawaiian or Other                33 (0.2)              30 (0.2)                                                63 (0.2)
  Pacific Islander
  White                             11078 (79.5)           11005 (79.3)                                            22083 (79.4)
  Other                                  298 (2.1)             293 (2.1)                                              591 (2.1)
Ethnicity
  Hispanic or Latino                  2783 (20.0)           2769 (19.9)                                             5552 (20.0)
  Not Hispanic or Latino            11019 (79.1)           10987 (79.1)                                            22006 (79.1)
Race and Ethnicity
  Non-Hispanic white                  8858 (63.6)           8755 (63.1)                                            17613 (63.3)
  Communities of color                5054 (36.3)           5102 (36.7)                                            10156 (36.5)
Occupational Risk*                  11397 (81.8)           11408 (82.2)                                            22805 (82.0)
  Healthcare worker                   3541 (25.4)           3531 (25.4)                                             7072 (25.4)
High Risk Condition**
  No high risk condition            11820 (77.9)           11788 (77.7)                                            23608 (77.8)
  One high risk condition present     3116 (22.4)           3075 (22.1)                                             6191 (22.3)
  Two or more high risk                  561 (4.0)             554 (4.0)                                             1115 (4.0)
  conditions present
Age and Health Risk for Severe
COVID-19***
  18 to <65 years and not at risk     8309 (59.6)           8323 (60.0)                                            16632 (59.8)
  18 to <65 years and at risk         2098 (15.1)           2061 (14.8)                                             4159 (15.0)
  ≥65 years                           3527 (25.3)           3499 (25.2)                                             7026 (25.3)
                                    a
Source: Sponsor’s Table14.1.3.4.2. EUA request (interim analysis): November 11, 2020 data cutoff.
Occupational risk includes: Healthcare Workers, Emergency Response, Retail/Restaurant Operations, Manufacturing and
Production Operations, Warehouse Shipping and Fulfillment centers, Transportation and Delivery Services, Border Protection and
Military Personnel, and Personal care and in-home services, Hospitality and Tourism Workers, Pastoral, Social or Public Health
Workers, Educators and Students.
**
    High risk is defined as patients who meet at least one of the following criteria (protocol-defined): Chronic lung disease (eg,
emphysema and chronic bronchitis, idiopathic pulmonary fibrosis, and cystic fibrosis) or moderate to severe asthma; Significant
cardiac disease (eg, heart failure, coronary artery disease, congenital heart disease, cardiomyopathies, and pulmonary
hypertension); Severe obesity (body mass index ≥40 kg/m2); Diabetes (Type 1, Type 2 or gestational); Liver disease;
Human Immunodeficiency Virus (HIV) infection
***
    Age and health risk for severe COVID-19 is used as stratification factor for randomization.




                                                                                                    Pavlock v. USM Complaint Ex. B
        Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 23 of 61



The demographic characteristics among vaccine and placebo participants in the safety
population were similar. There were no significant imbalances in demographic and other
baseline characteristics between the per-protocol population and the safety population, with
median 7-w eek follow-up.

Table 7. Demographic Characteristicsa, Safety Set
                                          Vaccine Group       Placebo Group                  Total
                                                (N=15184)         (N=15165)              (N=30350)
Characteristic                                       n (%)             n (%)                 n (%)
Sex
  Female                                       7255 (47.8)        7100 (46.8)         14355 (47.3)
  Male                                         7929 (52.2)        8065 (53.2)         15995 (52.7)
Age (years)
  Mean (SD)                                   51.4 (15.50)       51.3 (15.60)          51.4 (15.55)
  Median                                              53.0               52.0                  52.0
  Min, max                                          18, 95             18, 95                18, 95
Age – Subgroups (years)
  ≥18 to <65                                  11414 (75.2)       11415 (75.3)         22830 (75.2)
  65 and older                                 3770 (24.8)        3750 (24.7)          7520 (24.8)
Race
  American Indian or Alaska Native                110 (0.7)         120 (0.8)             230 (0.8)
  Asian                                           653 (4.3)         732 (4.8)            1385 (4.6)
  Black or African American                    1562 (10.3)        1528 (10.1)           3090 (10.2)
  Native Hawaiian or other Pacific                 34 (0.2)          32 (0.2)              66 (0.2)
  islander
  White                                       12032 (79.2)       11990 (79.1)         24023 (79.2)
  Other                                           321 (2.1)         315 (2.1)            636 (2.1)
  Multiracial                                     315 (2.1)         319 (2.1)            634 (2.1)
Ethnicity
  Hispanic or Latino                           3121 (20.6)        3112 (20.5)          6234 (20.5)
  Not Hispanic or Latino                      11920 (78.5)       11914 (78.6)         23834 (78.5)
Race and Ethnicity
  Non-Hispanic White                           9534 (62.8)        9458 (62.4)         18992 (62.6)
  Communities of color                         5624 (37.0)        5680 (37.5)         11305 (37.2)
Occupational Risk*                            12420 (81.8)       12487 (82.3)         24907 (82.1)
Healthcare worker                              3787 (24.9)        3826 (25.2)          7613 (25.1)
High Risk Condition**
  One high risk condition present              3360 (22.1)        3382 (22.3)          6742 (22.2)
  No high risk condition                      11824 (77.9)       11783 (77.7)         23608 (77.8)
Age and Health Risk for Severe
COVID-19***
  ≥18 to <65 years and not at risk             8889 (58.5)        8884 (58.6)         17773 (58.6)
  ≥18 to <65 years and at risk                 2530 (16.7)        2534 (16.7)          5065 (16.7)
  ≥65 years                                    3765 (24.8)        3747 (24.7)          7512 (24.8)
  Baseline SARS CoV-2 status****
  Negative                                 14316 (94.3%)         14366 (94.7)       26862 (94.5%)
  Positive                                     341 (2.2%)         334 (2.2%)           675 (2.2%)
  Missing                                      527 (3.5%)         465 (3.5%)           993 (3.3%)




                                                                         Pavlock v. USM Complaint Ex. B
            Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 24 of 61



Source: Sponsor’s Table 14.1.3.2.2 a EUA request (interim analysis): November 11 2020 cutoff.
* Occupational risk includes: Healthcare Workers, Emergency Response, Retail/Restaurant Operations, Manufacturing and
Production Operations, Warehouse Shipping and Fulfillment centers, Transportation and Delivery Services, Border Protection and
Military Personnel, and Personal care and in-home services, Hospitality and Tourism Workers, Pastoral, Social or Public Health
Workers, Educators and Students.**
**High risk is defined as patients who meet at least one of the following criteria (protocol-defined): Chronic lung disease (eg,
emphysema and chronic bronchitis, idiopathic pulmonary fibrosis, and cystic fibrosis) or moderate to severe asthma; Significant
cardiac disease (eg, heart failure, coronary artery disease, congenital heart disease, cardiomyopathies, and
pulmonary hypertension); Severe obesity (body mass index ≥40 kg/m2); Diabetes (Type 1, Type 2 or gestational); Liver disease;
Human immunodeficiency virus (HIV) infection


The follow ing table provides the proportions of participants randomized to each of the protocol-
specified strata based on presence or absence of protocol-defined risk factors for severe
COV ID-19 disease, including age ≥65 years. The presence of these risk factors was assessed
at screening via review of the participants medical history. The protocol specified that at least
25% (and up to 50%) of enrolled participants were to be either ≥65 years of age or 18 through
<65 years of age with a protocol-defined risk factor. As of the November 11, 2020 cutoff, ~25%
of participants were age ≥65 years, and 16.7% of participants were age 18 to <65 years with a
protocol-defined risk factor. The remainder of participants (58.6%) were age 18 to <65 years
w ithout risks. The proportions of participants in each of these three strata randomized to vaccine
or placebo are shown in the table below.

Table 8. Protocol-Defined Risk for Severe COVID-19 Disease, Safety Seta
                                   Vaccine Group        Placebo Group                                                  Total
Participants Risk                      (N=15184)              (N=15165)                                            (N=30350)
Categories                                  n (%)                  n (%)                                                n (%)
Without Any Protocol Risk for        11824 (77.9)           11783 (77.7)                                         23608 (77.8)
Severe COVID-19
With Any Protocol Risk for            3360 (22.1)            3382 (22.3)                                           6742 (22.2)
Severe COVID-19
  Chronic Lung Disease                   707 (4.7)              741 (4.9)                                           1448 (4.8)
  Significant Cardiac Disease            742 (4.9)              741 (4.9)                                           1483 (4.9)
  Severe Obesity                         986 (6.5)              978 (6.4)                                           1964 (6.5)
  Diabetes                              1427 (9.4)             1431 (9.4)                                           2858 (9.4)
  Liver Disease                          100 (0.7)               96 (0.6)                                            196 (0.6)
  HIV Infection                           90 (0.6)               86 (0.6)                                            176 (0.6)
Source: Sponsor’s Table 14.1.3.2.2. a EUA request (interim analysis): November 11, 2020 cutoff


4.2.6 Vaccine Efficacy

Interim Primary Efficacy Analysis
The interim primary efficacy analysis was based on the Per-Protocol Set, which consisted of all
participants with negative baseline SA RS-CoV-2 status (i.e., negative RT-PCR for SA RS-CoV-2
at Day 1 and/or negative serology against SARS-CoV-2 nucleocapsid) and who received 2
doses of investigational product per schedule with no major protocol deviations. The primary
efficacy endpoint was vaccine efficacy (VE) in preventing protocol defined COVID-19 occurring
at least 14 days after dose 2. Cases were adjudicated by a blinded committee. The primary
efficacy success criterion would be met if the null hypothesis of VE ≤30% was rejected at the
O’Brien Fleming boundary at either the interim or primary analysis. The efficacy analysis
presented is based on the data at the first pre-specified interim analysis timepoint consisting of
95 adjudicated cases. As shown in Table 9, in participants ≥18 years of age, there were 5
COV ID-19 cases in the vaccine group and 90 COV ID-19 cases in the placebo group, with a V E
of 94.5%, a low er bound of the 95% CI of 86.5%, and a one-sided p-value of <0.0001 for testing
H0: V E ≤30%, w hich met the pre-specified success criterion. In participants ≥65 years of age in



                                                                                                   Pavlock v. USM Complaint Ex. B
            Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 25 of 61



the Per-Protocol Set, there w ere no COV ID-19 cases in the vaccine group and 15 COV ID-19
cases in the placebo group.

Table 9. Interim Analysisa for Primary Efficacy Endpoint, COVID-19 Starting 14 Days After the 2nd
Dose, Per-Protocol Set
                          Vaccine Group      Placebo Group
Primary Endpoint:                N=13934             N=13883
COVID-19 (per                Cases /N (%)      Cases / N (%)          Vaccine
adjudication             (Incidence rate     (Incidence rate     Efficacy (VE) Met Predefined
committee              per 1,000 person- per 1,000 person-             % (95%           Success
assessment)                        years)              years)              CI)*      Criterion**
All participants          5 / 13934 (<0.1)    90 / 13883 (0.6)          94.5%               Yes
                                     1.840             33.365  (86.5%, 97.8%)
18 to <65                 5 / 10407 (<0.1)   75 / 10384 (0.7)           93.4%                NA
                                     2.504             37.788  (83.7%, 97.3%)
65 and older                      0 / 3527     15 / 3499 (0.4)           100%                NA
                                                       21.046
Source: Sponsor’s Table 14.2.2.1.1.1.1, Table 14.2.2.1.1.6.1.1.
COVID-19: symptomatic COVID-19 requiring positive RT-PCR result and at least 2 systemic symptoms or 1 respiratory symptom.
Cases starting 14 days after the 2 nd dose. All potential COVID-19 cases starting 14 days after the 2 nd dose in the clinical database as
of 07-Nov-2020 have been sent to adjudication committee, and have been adjudicated for this analysis (07-Nov-2020 is the data
cutoff date for efficacy). One case (in the placebo group) was assessed as a case by the adjudication committee but did not meet case
definition based on statistical analysis plan (participant had body aches, nasal congestion, rhinorrhea, which were not protocol defined
symptoms).
* VE is calculated as 1-hazard ratio (mRNA-1273/placebo) and 95% CI from the stratified Cox proportional hazard model. The VE
95% confidence interval is not presented for subgroups for which the lower bound was not evaluable by the statistical methods used
for the analysis.
**The one-sided p-value is <0.0001 from the stratified Cox proportional hazard model to test the null hypothesis of VE ≤30%,
achieving the pre-specified efficacy boundary: the one-sided nominal alpha of 0.0047 based on 95 cases using the Lan-DeMets
O'Brien-Fleming spending function.


There w ere an additional 18 COV ID-19 cases which met the protocol-defined primary efficacy
endpoint but were not able to be adjudicated in time for the interim analysis. Of these 18 cases,
one w as in the vaccine group, and 17 were in the placebo group. Vaccine efficacy for the
primary efficacy endpoint including these unadjudicated cases was similar to the results
presented above.

Interim Subgroup Analyses of Vaccine Efficacy
Subgroup analyses for the primary efficacy endpoint include VE based on age, sex, race and
ethnicity, risk factor, and baseline SARS-CoV -2 status and provide additional information on
the applicability of these results across the general population. In general, VE among the
subgroups are similar to the V E seen in the overall study population. The small number
participants and cases in some subgroups, such as participants >75 years of age and
participants in certain racial subgroups, limits the interpretability of the individual VE results, but
are displayed for completeness.

Table 10. Subgroup Analyses of Vaccine Efficacya, COVID-19 14 Days After Dose 2 Per
Adjudication Committee Assessments, Per-Protocol Set
                                 Vaccine Group          Placebo Group
                                    Cases / N (%)         Cases / N (%)
                              Incidence rate per     Incidence rate per                 VE %
Subgroup                     1,000 person-years     1,000 person-years              (95% CI)*
Age (years)
  18 to <65                       5 / 10407 (<0.1)       75 / 10384 (0.7)              93.4%
                                            2.504                 37.788       (83.7%, 97.3%)




                                                                                                        Pavlock v. USM Complaint Ex. B
           Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 26 of 61



                                              Vaccine Group                   Placebo Group
                                                Cases / N (%)                   Cases / N (%)
                                           Incidence rate per              Incidence rate per                              VE %
Subgroup                                  1,000 person-years              1,000 person-years                           (95% CI)*
  65 to <75                                          0 / 2904                   12/ 2823 (0.4)                            100%
                                                                                        20.883
   75 and older                                            0 / 623                3 / 676 (0.4)                             100%
                                                                                        21.726
Age and risk for severe
COVID-19**
  18 and <65 and not at risk                     4 / 8309 (<0.1)                 57 / 8323 (0.7)                        93.0%
                                                           2.524                         36.034                (80.8%, 97.5%)
   18 and <65 and at risk                        1 / 2098 (<0.1)                 18 / 2061 (0.9)                        94.6%
                                                           2.428                         44.673                (59.4%, 99.3%)
   >65                                                  0 / 3527                 15 / 3499 (0.4)                         100%
                                                                                         21.046
Sex
  Female                                         3 / 6661 (<0.1)                 45 / 6514 (0.7)                        93.5%
                                                          2.271                          34.991                (79.2%, 98.0%)
   Male                                          2 / 7273 (<0.1)                 45 / 7369 (0.6)                        95.5%
                                                          1.433                          31.883                (81.5%, 98.9%)
Race and Ethnicity
    Non-Hispanic white                           5 / 8858 (<0.1)                  70 /8755 (0.8)                         93.0%
                                                           2.657                         37.721                 (82.6%, 97.2%)
      Communities of color                              0 / 5054                 20 / 5102 (0.4)                          100%
                                                                                         23.892
   Ethnicity
     Hispanic or Latino                                   0 / 2783               12 / 2769 (0.4)                             100%
                                                                                         26.346
      Not Hispanic or Latino                    5 / 11019 (<0.1)                77 / 10987 (0.7)                         93.6%
                                                           2.243                         34.729                 (84.1%, 97.4%)
   Race
     American Indian or                                     0 / 107                        0 / 110
     Alaska Native
     Asian                                                  0 / 616                 3 / 684 (0.4)                            100%
                                                                                          26.549
      Black or African                                   0 / 1,369                 4 / 1338 (0.3)                            100%
      American                                                                            18.566
      Native Hawaiian or                                     0 / 33                        0 / 30
      Other Pacific Islander
      White                                      5 /11078 (<0.1)                80 / 11005 (0.7)                         93.8%
                                                           2.215                          35.821                (84.8%, 97.5%)
      Multiple                                           0 / 293                    1 / 304 (0.3)                         100%
      Other                                              0 / 298                    2 / 293 (0.7)                         100%
                                                                                          45.645
Source: Sponsor’s Table 14.2.2.1.1.6.1.1, Table 14.2.2.1.1.6.3.1, Table 4.2.2.1.1.6.7.1, Table 14.2.2.1.1.6.10.1, Table
14.2.2.1.1.6.4.1, Table 14.2.2.1.1.6.2.1, Table 14.2.2.1.1.6.5.1, Table 14.2.2.1.1.6.6.1
a
  EUA request (interim analysis): November 7, 2020 data cutoff.
* VE is calculated as 1-hazard ratio (mRNA-1273/Placebo) and 95% CI from the stratified Cox proportional hazard model. The VE
95% confidence interval is not presented for subgroups for which the lower bound was not evaluable by the statistical methods used
for the analysis.
At risk for severe COVID-19 due to comorbidity, regardless of age. High risk is defined as patients who meet at least one of the
following criteria (protocol-defined): Chronic lung disease (eg, emphysema and chronic bronchitis, idiopathic pulmonary fibrosis, and
cystic f ibrosis) or moderate to severe asthma; Significant cardiac disease (eg, heart failure, coronary artery disease, congenital
heart disease, cardiomyopathies, and pulmonary hypertension); Severe obesity (body mass index ≥40 kg/m2); Diabetes (Type 1,
Type 2 or gestational); Liver disease; Human Immunodeficiency Virus (HIV) infection
**used as stratification factor for randomization




                                                                                                     Pavlock v. USM Complaint Ex. B
            Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 27 of 61



The demographics of the participants with confirmed COVID-19 cases contributing to the
primary efficacy analysis are displayed below in Table 11.

Table 11. Demographic Characteristicsa, Participants With COVID-19 Starting 14 Days After Dose
2, Per Adjudication Committee Assessments, Per-Protocol Set
                                                         Vaccine       Placebo             Total
                                                           (Na =5)      (Na =90)        (Na =95)
Characteristic                                              Nb (%)         Nb (%)         Nb (%)
Sex
  Female                                                    3 (60)        45 (50)      48 (50.5)
  Male                                                      2 (40)        45 (50)      47 (49.5)
Age group
  18 to <65 years                                          5 (100)     75 (83.3)       80 (84.2)
  ≥65 to <75 years                                               0     12 (13.3)       12 (12.6)
  ≥75 years                                                      0        3 (3.3)         3 (3.2)
Race
  American Indian or Alaska Native                               0              0               0
  Asian                                                          0        3 (3.3)         3 (3.2)
  Black or African American                                      0        4 (4.4)         4 (4.2)
  Native Hawaiian or Other Pacific Islander                      0              0               0
  White                                                    5 (100)     80 (88.9)       80 (84.2)
  Multiracial                                                    0        1 (1.1)         1 (1.1)
  Other                                                          0        2 (2.2)         2 (2.1)
Ethnicity
  Hispanic or Latino                                             0     12 (13.3)       12 (12.6)
  Not Hispanic or Latino                                   5 (100)     77 (85.6)       82 (86.3)
  Not reported                                                   0        1 (1.1)         1 (1.1)
At risk for severe COVID-19
  Yes                                                       1 (20)     24 (26.7)       25 (26.3)
  No                                                        4 (80)     66 (73.3)       70 (73.7)
a
  N = number of participants in the specified group, or the total sample. This value is the denominator for the percentage
calculations. a EUA request (interim analysis): November 07 2020 efficacy data cutoff. a EUA request (interim analysis): November 07
2020 cutoff.
b
  n = Number of participants with the specified characteristic.


Only 2.2% of participants had evidence of prior infection at study enrollment, and there was only
one COV ID-19 case starting 14 days after dose 2 reported from this subgroup, which was in a
participant in the placebo group. There is insufficient data to conclude on the efficacy of the
vaccine in previously infected individuals.

Table 12. Vaccine Efficacy by Baseline SARS-CoV-2 Statusa: First COVID-19 From 14 Days After
Dose 2 Per Adjudication Committee Assessment, Full Analysis Set
                                   Vaccine Group          Placebo Group
                                      Cases / N (%)         Cases / N (%)
                                Incidence rate per     Incidence rate per                  VE %
Subgroup                       1,000 person-years     1,000 person-years              (95% CI)*
Baseline SARS-CoV-2
  Regardless of baseline                   6 / 15180             92 / 15170              93.5%
  SARS-CoV-2 status                                                                 (85.2, 97.2)
  Positive                                    0 / 341          1 / 334 (0.3)              100%
                                                                     17.038
  Negative                          6 / 14312 (<0.1)       90 / 14370 (0.6)              93.4%
                                               2.154                 32.298     (84.8%, 97.1%)
  Unknown or missing                          0 / 527          1 / 465 (0.2)              100%




                                                                                                     Pavlock v. USM Complaint Ex. B
           Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 28 of 61



* VE is calculated as 1-hazard ratio (mRNA-1273/Placebo) and 95% CI from the stratified Cox proportional hazard model. The VE
95% confidence interval is not presented for subgroups for which the lower bound was not evaluable by the statistical methods used
for the analysis.


A dditional subgroup analyses of the interim primary efficacy analysis were conducted to
evaluate the vaccine efficacy, by risk factor for severe COV ID-19. VE point estimates were
consistent with the efficacy observed for the overall study population, though interpretation of
the results is limited by small numbers of participants and cases.

Table 13. Vaccine Efficacy by Risk Factor: First COVID-19 Occurrence From 14 Days After Dose 2,
Per Adjudication Committee Assessment, Per-Protocol Set
                                               Vaccine Group Placebo Group
                                                  Cases / N (%)    Cases / N (%)
                                               Incidence rate Incidence rate
                                                       per 1,000       per 1,000             VE %
Subgroup                                         person-years     person-years           (95% CI)*
At risk for severe COVID-19 due to
comorbidity, regardless of age
  Yes                                            1 / 3116 (<0.1)  24 / 3075 (0.8)           95.9%
                                                            1.604          39.177  (69.7%, 99.4%)
      Chronic Lung Disease                                0 / 661   6 / 673 (0.9)            100%
                                                                           42.950
      Significant Cardiac Disease                         0 / 686   3 / 678 (0.4)            100%
                                                                           21.463
      Severe Obesity (BMI >40 kg/m2)                1 / 901 (0.1)  11 / 884 (1.2)           91.2%
                                                            5.524          62.851  (32.0%, 98.9%)
      Diabetes                                           0 / 1338  7 / 1309 (0.5)            100%
                                                                           27.148
      Liver Disease                                          0/93            0/90
      HIV infection                                          0/80     1 / 76 (1.3)           100%
                                                                           91.108
  No                                           4 / 10818 (<0.1) 66 / 10808 (0.6)            94.0%
                                                            1.911          31.657  (83.5%, 97.8%)
  Obesity (BMI >30 kg/m2)**                   2 / 5269 (<0.1%)    46 / 5207 (0.9)           95.8%
                                                                                    (82.6%,99.0%)
a
  EUA request (interim analysis): November 7, 2020 efficacy data cutoff
* VE is calculated as 1-hazard ratio (mRNA-1273/Placebo) and 95% CI from the stratified Cox proportional hazard model. The VE
95% confidence interval is not presented for subgroups for which the lower bound was not evaluable by the statistical methods used
for the analysis.
** Post hoc analysis.


Interim Secondary Efficacy Analyses
Severe COV ID-19 Cases

A ll 11 cases of severe COVID-19 at least 14 days after second dose as assessed by the
adjudication committee were in the placebo group. Of these 11 participants, 5 had risk factors
for severe COV ID-19 and 6 did not. Three severe COV ID-19 cases resulted in hospitalization
and 8 did not. Nine of these cases met the severe COVID-19 case definition based on low
oxygen saturation <93% on room air without any other severe disease criteria. One participant
had low oxygen saturation as well as systolic blood pressure <90 mmHg. One participant had
low oxygen saturation and missing data on whether other criteria were met. The vaccine
efficacy of this secondary efficacy endpoint is shown in Table 14.




                                                                                                   Pavlock v. USM Complaint Ex. B
            Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 29 of 61



Table 14. Severe COVID-19 Cases Starting 14 Days After Second Dose Based on Adjudication
Committee Assessment, Per-Protocol Set
                                                     Placebo Group
                                                            N=13883
                              Vaccine Group             Cases n (%)
                                     N=13934     Incidence rate per   Vaccine Efficacy (VE) %
                                 Cases n (%) 1,000 person-years                     (95% CI)*
Severe COVID-19                              0       11 (<0.1); 4.072                   100%
a
  EUA request (interim analysis): Novemer 07 2020 efficacy data cutoff.
* VE is calculated as 1-hazard ratio (mRNA-1273/Placebo) and 95% CI from the stratified Cox proportional hazard model. The VE
95% confidence interval is not presented when the lower bound was not evaluable by the statistical methods used for the analysis.


One participant in the mRNA -1273 group, a participant >65 years of age who had risk factors for
severe COV ID-19, was hospitalized due to oxygen saturation of 88% on room air 2 months after
receiving the second dose of vaccine. There was a verbal report of a positive SARS-CoV -2 RT-
PCR test 3 days prior to hospitalization; however, NP sw ab collected during hospitalization was
negative for SARS-CoV-2. Due to absence of a confirmed RT-PCR result at the time of data
snapshot, this case was not referred for adjudication and not captured. The pre-hospitalization
RT-PCR result was later reported to be positive from an external CLIA -certified laboratory and
represents a severe COVID-19 case with hospitalization in the vaccine group.

There w ere 4 additional severe COVID-19 cases which met the protocol-defined severe COV ID-
19 endpoint but w ere not able to be adjudicated in time for the interim analysis. All 4 cases were
in the placebo group.

Other Secondary Efficacy Endpoints
The secondary efficacy endpoint of VE of mRNA -1273 for the prevention of COV ID-19 disease
based on a less restrictive definition of COV ID-19 disease from 14 days after dose 2 showed
similar case splits and VE to the primary efficacy endpoints described above. Efficacy against
COV ID-19 occurring at least 14 days after the first dose of vaccine, including cases that
occurred after the second dose, was also similar to the primary endpoint. There were no deaths
due to COV ID-19 at the time of the interim analysis to enable an assessment of vaccine efficacy
against death due to COV ID-19.

Cumulative Incidence Curves – Interim Efficacy Analysis
Based on the cumulative incidence curve for cases in the mITT efficacy population after
randomization (same as date of dose 1), COV ID-19 cases appear to have occurred similarly at
low rates for both the mRNA -1273 and placebo groups until around Day 14 after dose 1. The
curves then diverge, with more cases accumulating in the placebo group than the mRNA -1273
group.




                                                                                                     Pavlock v. USM Complaint Ex. B
              Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 30 of 61



Figure 2. Cumulative Incidence Curves for the First COVID-19 Occurrence After Randomization,
mITT Set




Additional Interim Efficacy Analyses
A dditional analyses were done to assess efficacy against COV ID-19 after one dose of mRNA -
1273. In participants in the mITT set w ho only received one dose of the vaccine at the time of
the interim analysis, VE after one dose was 80.2% (95% CI 55.2%, 92.5%). These participants
had a median follow -up time of 28 days (range: 1 to 108 days). The small, non-random sample
and short median follow-up time limits the interpretation of these results. There appears to be
some protection against COV ID-19 disease following one dose; however, these data do not
provide sufficient information about longer term protection beyond 28 days after a single dose.

Table 15. Vaccine Efficacya of mRNA-1273 to Prevent COVID-19 From Dose 1 by Time Period in
Participants Who Only Received One Dose, mITT Set
                                     Vaccine Group        Placebo Group
                                              N=996                N=1079
                                       Cases / N (%)         Cases / N (%)
First COVID-19 Occurrence           Person-years of       Person-years of              VE (%)
After Dose 1                              follow-up              follow-up          (95% CI)*
 After dose 1                           7 / 996 (0.7)       39 / 1079 (3.6)             80.2%
                                                87.5                   96.7    (55.2%, 92.5%)
  After dose 1 to 14 days after         5 / 996 (0.5)       11 / 1079 (1.0)             50.8%
  dose 1                                         38.0                  41.1   (-53.6%, 86.6%)
  >14 days after dose 1**               2 / 983 (0.2)       28 / 1059 (2.6)             92.1%
                                                 87.2                  96.2    (68.8%, 99.1%)
Surveillance time in person years for given endpoint across all participants within each group at risk for the endpoint
* VE is calculated as 1-incidence rate ratio (mRNA-1273/Placebo). The 95% CI of VE is calculated using the exact method
conditional upon the total number of cases, adjusting for person-years
**Participants who were not at risk (cases or censored at prior time period) are excluded from this analysis
a
  Based on interim analysis: Novemer 7, 2020 efficacy data cutoff.


A similar analysis was conducted to look at vaccine efficacy against severe COV ID-19 after one
dose. In participants in the mITT group w ho received only one vaccine, 2 participants in the
mRNA -1273 group and 4 participants in the placebo group developed severe COVID-19. Both


                                                                                                    Pavlock v. USM Complaint Ex. B
               Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 31 of 61



participants in the vaccine group met the case definition for severe COVID-19 based on oxygen
saturation <93% on room air. These results should be interpreted cautiously given the small
sample size and case number and the short follow-up duration.

Table 16. Vaccine Efficacya of mRNA-1273 to Prevent Severe COVID-19 After Dose 1 in
Participants Who Only Received One Dose in mITT Set
                                Vaccine Group       Control Group
                                        N=996              N=1079       Vaccine Efficacy
                                    Case n (%)         Case n (%)                (95% CI)
Number of participants                  2 (0.2)             4 (0.4)   42.6% (-300.8, 94.8)
with severe COVID-19
starting after dose 1
a
    Based on interim analysis : EUA request (interim efficacy analysis): November 7, 2020 efficacy data cutoff.


Final Scheduled Efficacy Analysis
Data from the final scheduled efficacy analysis were submitted as an amendment to the EUA
request on December 7, 2020. Analyses of efficacy endpoints beyond those presented below
have not been independently verified by the FDA . The median efficacy and safety follow-up for
participants in the study at of the time of the final scheduled efficacy analysis (November 21,
2020 efficacy data cutoff) was 9 weeks. Vaccine efficacy against COV ID-19 starting 14 days
after the second dose was 94.1% (95% CI 89.3%, 96.8%) and was consistent with results
obtained from the interim analysis. The V E in participants ≥65 years of age appears to be low er
than in younger adults 18 to <65 years (86.4% compared to 95.6%) and low er than observed in
the interim analysis (100% based on a total of 15 cases).

Table 17. Final Scheduled Efficacy Analysis, Primary Endpoint, COVID-19 Starting 14 Days After
the Second Dose per Adjudication Committee Assessments, Per-Protocol Set
                           Vaccine Group        Placebo Group
 Primary Endpoint:                N=13934             N=13883
 COVID-19 (per              Cases / N (%)        Cases / N (%)                              Met
 adjudication         (Incidence Rate per (Incidence Rate per Vaccine Efficacy       Predefined
 committee                  1,000 person-        1,000 person-            (VE) %       Success
 assessment)                        years)*             years)*       (95% CI)**    Criterion***
 All participants         11 / 13934 (<0.1)   185 / 13883 (1.3)           94.1%             Yes
                                      3.328              56.510  (89.3%, 96.8%)
 18 to <65 years 1         7 / 10551 (<0.1)   156 / 10521 (1.5)          95.6%;              NA
                                      2.875              64.625  (90.6%, 97.9%)
 65 years and older2         4 / 3583 (0.1);    29 / 3552 (0.8);         86.4%;              NA
                                      4.595              33.728  (61.4%, 95.5%)
Source: Sponsor’s Table 14.2.2.1.1.1.1, Table 14.2.2.1.1.6.1.1
COVID-19: symptomatic COVID-19 requiring positive RT-PCR result and at least 2 systemic symptoms or 1 respiratory symptom.
Cases starting 14 days after the second dose. All potential COVID-19 cases starting 14 days after the second dose in the clinical
database as of 21-Nov-2020 have been sent to adjudication committee, and have been adjudicated for this analysis (21-Nov-2020 is
the data cutoff date for efficacy). One case (in the vaccine group) was adjudicated as a COVID-19 case by the committee but did
was meet the case definition per statistical analysis plan due to documented symptoms and positive PCR being more than 14 days
apart.
21-Nov-2020 have been sent to adjudication committee, and have been adjudicated for this analysis (21-Nov-2020 is the data cutoff
date for efficacy).
* Incidence rate is defined as the number of participants with an event divided by the number of participants at risk and adjusted by
person-years (total time at risk) in each treatment group. The 95% CI is calculated using the exact method (Poisson distribution)
and adjusted by person-years.
**VE and 95% CI from the stratified Cox proportional hazard model
***The one-sided p-value is <0.0001 from the stratified Cox proportional hazard model to test the null hypothesis of VE ≤30%,
1
  Percentage based on number of participants in the 18 to <65 years of age group.
2
  Percentage based on number of participants in the ≥65 years of age group.




                                                                                                         Pavlock v. USM Complaint Ex. B
               Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 32 of 61



Severe COVID-19 Cases
In the primary efficacy analysis, there were an additional 19 cases of severe COVID-19 (one of
w hich resulted in death from COV ID-19), for a total of 30 severe COV ID-19 cases starting 14
days after dose 2, per adjudication committee assessment. All 30 cases were in the placebo
group. Nine of the total 30 severe COV ID-19 cases resulted in hospitalization. Of the 19
additional severe cases since the interim analysis, 12 cases met the severe case definition due
to low oxygen saturation ≤93% with no other criteria met. The remaining participants met the
definition based on the following reasons: death (1 participant), ARDS requiring ECMO (1
participant), low oxygen saturation and renal and neurologic dysfunction (1 participant), low
oxygen saturation and low blood pressure (2 participants), need for high flow oxygen (1
participant), low blood pressure only (1 participants). The COV ID-19 case which resulted in
death w as in a 54-year-old participant with diabetes. The severe COVID-19 case in a mRNA -
1273 vaccine recipient described with in the discussion of the interim efficacy analysis (negative
SA RS-CoV -2 PCR per the study central laboratory but reported positive PCR per a CLIA -
certified external lab) is not included in the per-protocol analysis below because it was
confirmed after the analysis.

Table 18. Secondary Efficacy Analysis, Severe COVID-19 Starting 14 Days After the Second Dose
per Adjudication Committee Assessments, Per-Protocol Set
                                       Vaccine Group         Placebo Group
                                            N=13934                 N=13883
Severe Cases 14 Days After               Cases n (%)             Cases n (%) Vaccine Efficacy
Dose 2 Based on Adjudication      (Incidence rate per    (Incidence rate per             (VE) %
Committee Assessments            1,000 person-years)    1,000 person-years)           (95% CI)*
All participants                                    0                30 (0.2)             100%
                                                                       9.138
a
    EUA request (primary analysis): November 21, 2020 efficacy data cutoff.


Efficacy Summary
The data from the planned interim efficacy analysis, with a cutoff date of November 7, 2020, and
median follow -up for efficacy of 7 weeks post-dose 2, met the prespecified success criteria
established in the study protocol. Efficacy of the vaccine to prevent COVID-19 occurring at least
14 days after dose 2 was 94.5%, (95% CI 86.5%; 97.8%) in participants without prior evidence
of SA RS-CoV -2 infection. VE w as >93% in the group of participants with or without prior
infection, although interpretation of data in participants with positive SARS-CoV -2 status at
baseline is limited by the small sample size and case numbers in this subgroup. Efficacy
outcomes across demographic subgroups were consistent with the efficacy seen in the overall
study population. All 11 cases of severe COV ID-19 occurring 14 days after the second dose
w ere in the placebo group, although one severe COV ID-19 occurred in the vaccine group but
w as not confirmed until after the analysis. Among participants in the mITT set w ho only received
one dose of vaccine or placebo at the time of the interim analysis, efficacy against COVID-19
starting after dose 1 was 80.2% (95% CI: 55.2%, 92.5%). The efficacy observed after dose 1
and before dose 2, from a post-hoc analysis, cannot support a conclusion on the efficacy of a
single dose of the vaccine, because the numbers of participants and time of observation are
limited. The trial did not have a single-dose arm to make an adequate comparison.

Data from a final efficacy analysis (data cutoff November 21, 2020) was submitted as an
amendment after the initial EUA request. The FDA has not independently verified the complete
efficacy data from this dataset, beyond those analyses presented above. The final scheduled
efficacy analysis on the primary endpoint, demonstrating a V E point estimate of 94.1% (95% CI:



                                                                              Pavlock v. USM Complaint Ex. B
        Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 33 of 61



89.3%, 96.8%), appear to align with the data obtained from the interim analysis, except for a
low er efficacy observed in participants ≥65 years of age compared to that in younger adults 18
to <65 years of age and compared to the efficacy estimate from the interim analysis. The final
scheduled efficacy analysis also corroborated preliminary findings of efficacy against severe
COV ID-19, w ith 30 cases in the placebo group and 0 in the vaccine group (though one severe
case in the vaccine group was confirmed after the final scheduled efficacy analysis).

4.2.7 Safety

The safety analyses presented in this review are largely derived from the November 11, 2020
dataset that was the basis for the November 30, 2020 EUA request. FDA first independently
verified the complete safety dataset and analyses from the cutoff date of November 25, 2020,
follow ed by all new deaths, SAEs, unsolicited adverse events of interest, and pregnancies from
the cutoff date of November 25, 2020. No additional safety concerns were raised based on the
additional data reviewed by FDA or analyses presented by the Sponsor. The remaining safety
analyses from the November 25, 2020 cutoff date, were verified in terms of overall rates and
types of solicited and unsolicited adverse events.

A dverse events were reported in a higher proportion of vaccine recipients than placebo
recipients, and this imbalance was driven by reactogenicity (solicited AEs) reported in the 7
days following each dose of vaccine. The proportions of participants with SAEs, death, and
w ithdrawals due to adverse events were balanced across the study groups. Overall, rates of
A Es w ere lower in participants with baseline positive SARS-CoV -2 status compared with those
w ith baseline negative SARS-CoV -2 status. The tables below provide an overview of the rates
of A Es by treatment groups and baseline SA RS-CoV-2 status.

Table 19. Participants Reporting at Least One Adverse Event, Among All Participants and by
Baseline SARS-COV2 Status (Safety Set)a
Adverse Event Type                                Vaccine Group n/N (%) Placebo Group n/N (%)
Solicited Safety Set                                             N=15176               N=15162
Solicited adverse reactions after any injection        14338/15176 (94.5)      9027/15162 (59.5)
   Baseline SARS-COV-2 negative                     13566/14309 (94.8%)        8576/14363 (59.7)
   Baseline SARS-COV-2 positive                          279 /340 (82.1%)         151/334 (45.2)
Solicited local adverse reaction                      13,962/15176 (92.0)     4,381/15161 (28.9)
   Baseline SARS-COV-2 negative                        13211/14309 (92.3)      4147/14362 (28.9)
   Baseline SARS-COV-2 positive                            268/340 (78.8)          74/334 (22.2)
Grade 3 solicited injection site reactiona               1386/15176 (9.1)        143/15161 (0.9)
   Baseline SARS-COV-2 negative                          1307/14309 (9.1)        131/14362 (0.9)
   Baseline SARS-COV-2 positive                               23/340 (6.8)           5/334 (1.5)
Solicited systemic adverse reaction                    12553/15176 (82.7)     8032/15,162 (53.0)
   Baseline SARS-COV-2 negative                        11893/14309 (83.1)      7628/14363(53.1)
   Baseline SARS-COV-2 positive                            237/340 (69.7)         137/334 (41.0)
Grade 3 or 4 solicited systemic adverse reaction      2,501/15,176 (16.5)       560/15,162 (3.7)
   Baseline SARS-COV-2 negative                         2383/14309 (16.7)        529/14363 (3.7)
   Baseline SARS-COV-2 positive                             37/340 (10.9)           13/334 (3.9)
Safety Set                                                       N=15184               N=15165
Unsolicited adverse event up to 28 days after any       3325/15184 (21.9)      2949/15165 (19.4)
injection
   Baseline SARS-COV-2 negative                         3204/14316 (22.4)      2846/14366 (19.8)
   Baseline SARS-COV-2 positive                             49/341 (14.4)          56/334 (16.8)
Unsolicited adverse event                               3283/15184 (21.6)      2902/15165 (19.1)
Grade 3 unsolicited adverse event                         187/15184 (1.2)        148/15165 (1.0)
Related** unsolicited adverse events                     1127/15184 (7.4)        609/15165 (4.0)



                                                                         Pavlock v. USM Complaint Ex. B
            Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 34 of 61



Adverse Event Type                                               Vaccine Group n/N (%) Placebo Group n/N (%)
  Baseline SARS-COV-2 negative                                         1095/14316 (7.6)        585/14366 (4.1)
  Baseline SARS-COV-2 positive                                              16/341 (4.7)          14/334 (4.2)
Related** Grade 3 unsolicited adverse event                               69/15184 (0.5)        28/15165 (0.2)
Medically attended adverse Event                                        1215/15184 (8.0)      1276/15165 (8.4)
  Baseline SARS-COV-2 negative                                          1167/14316 (8.2)      1243/14366 (8.7)
  Baseline SARS-COV-2 positive                                               19/341 (5.6)          18/334 (5.4)
Related** medically attended adverse events                              122/15184 (0.8)        73/15165 (0.5)
  Baseline SARS-COV-2 negative                                           118/14316 (0.8)        68/14366 (0.5)
  Baseline SARS-COV-2 positive                                                     0/341            5/334 (1.5)
Serious adverse event                                                     82/15184 (0.5)        86/15165 (0.6)
  Baseline SARS-COV-2 negative                                            79/14316 (0.6)        82/14366 (0.6)
  Baseline SARS-COV-2 positive                                                     0/341            3/334 (0.9)
Related** serious adverse event                                           5/15184 (<0.1)        4/15165 (<0.1)
  Baseline SARS-COV-2 negative                                            5/14316 (<0.1)        4/14366 (<0.1)
  Baseline SARS-COV-2 positive                                                     0/341                 0/334
Death*                                                                    4/15184 (<0.1)        4/15165 (<0.1)
Related** deaths                                                                        0                     0
AE leading to discontinuation of the vaccine                              41/15184 (0.3)        71/15165 (0.5)
  Baseline SARS-COV-2 negative                                            34/14316 (0.2)        68/14366 (0.5)
  Baseline SARS-COV-2 positive                                                4/341 (1.2)           3/334 (0.9)
Source: Sponsor’s Table 14.3.1.1.3, Table 14.3.1.7.1, Table 14.3.1.7.3, Table 14.3.1.7.7
a
  There were no reports of Grade 4 injection site adverse reactions
a
  EUA request (interim analysis)-November 11, 2020
**Related as assessed by investigator


In subgroup analyses of adults ≥65 years of age, rates of solicited reactions (any, Grade 3 or
higher) and all other unsolicited adverse events (AEs) (all and related) were comparable to those
observed in all participants. Table 20 below summarizes AEs in participants ≥65 years of age,
irrespective of baseline serostatus (as less than 1% of ≥65-year-olds were seropositive at
baseline).

Table 20. Adverse Events Among Adults ≥65 Years of Age (Safety Set)a
                                                      Vaccine Group                                Placebo Group
 Participants Reporting at Least One                          n/N (%)                                     n/N (%)
 Solicited Safety Set
 Solicited adverse reactions after any               3497/3766 (92.9)                             2010/3750 (53.6)
 injection
 Solicited local adverse reaction                    3337/3766 (88.6)                              859/3750 (22.9)
 Grade 3 solicited local adverse reaction               279/3766 (7.4)                               66/3750 (1.8)
 Solicited systemic adverse reaction                 2922/3766 (77.6)                             1754/3750 (46.8)
 Grade 3 or 4 solicited systemic adverse              444/3766 (11.8)                               119/3750 (3.2)
 reaction
 Safety Set
 Unsolicited Adverse Event up to 28 days after        872/3770 (23.1)                               734/3750 (19.6)
 any
 Related** unsolicited adverse events                   261/3770 (6.9)                               138/3750 (3.7)
 Medically Attended Adverse Event                       336/3770 (8.9)                              376/3750 (10.0)
 Related** medically attended adverse events             22/3770 (0.6)                                13/3750 (0.3)
 Serious Adverse Event                                   36/3770 (1.0)                                42/3750 (1.1)
 Related** serious adverse event                         2/3770 (<0.1)                                1/3750 (<0.1)
 Death                                                   1/3768 (<0.1)                                2/3752 (<0.1)
 Related** deaths                                                    0                                            0
 AE leading to discontinuation of the vaccine            12/3770 (0.3)                                17/3750 (0.5)




                                                                                           Pavlock v. USM Complaint Ex. B
            Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 35 of 61



                                                                            Vaccine Group                    Placebo Group
  Participants Reporting at Least One                                              n/N (%)                           n/N (%)
  Related** AE leading to discontinuation of the                              3/3370 (<0.1)                      4/3750 (0.1)
  vaccine
Source: Sponsor’s Table 14.3.1.1.3, Table 14.3.1.7.1, Table 14.3.1.7.3, Table 14.3.1.7.7. a EUA request (interim analysis)-November
11 2020. Data provided in response to Information Request (IR),- received December 7 2020
**Related as assessed by investigator


Solicited Adverse Reactions
Solicited local and systemic adverse reactions with onset within 7 days after each dose were
assessed across groups and are presented in the tables below stratified by age (18 to 64 years;
≥65 years) for all participants. Solicited adverse reactions (AR) were recorded daily by study
participants using eDiaries and included the assessment of local injection site reactions (pain,
erythema, swelling, and axillary swelling or tenderness of the vaccination arm indicating
lymphadenopathy) and systemic reactions (fever, headache, fatigue, myalgia, arthralgia, chills,
and nausea/vomiting).

Local A dverse Reactions
Solicited local AR w ere reported by the majority of vaccine recipients and at higher rates than
placebo recipients. Vaccine recipients reported higher rates of local reactions after dose 1 than
dose 2. The proportions of participants reporting any local AR were 84.2% and 88.8% after dose
1 and dose 2 in vaccine recipients, compared to 19.8% and 18.8% after dose 1 and dose 2 in
placebo recipients, respectively. The proportions reporting at least one grade 3 local AR were
3.5% and 7.0% after dose 1 and dose 2, respectively in vaccine recipients and 0.5% after any
dose in placebo recipients. There were no reports of Grade 4 local reactions after any dose
across groups. The majority of vaccine recipients (57.6%) reported onset of local AR on Day 1
w hile at home, and the median duration was 2 days after dose and 3 days after dose 2.

Overall across both age cohorts, the most frequently reported local AR w as pain, reported by
83.7% vs 19.8% of vaccine/placebo recipients after the first dose (2.8% vs 0.4% reported as
Grade 3) and 88.4% vs 17.0% of vaccine/placebo recipients after dose 2 (4.1% vs 0.3%
reported as Grade 3). The median durations for pain were 2 days and 3 days after dose 1 and
dose 2, respectively. The highest rates of pain were in participants 18 to <64 years after dose 2,
w ith 90.1% reporting any pain and 4.6% reporting Grade 3 pain.

A xillary swelling or tenderness of the vaccination arm was the second most frequently reported
local A R overall. It w as reported in 10.2% vs 4.8% of vaccine/placebo recipients after dose 1
and 14.0% vs 3.9% of vaccine/placebo recipients after dose 2 respectively. Grade 3 axillary
sw elling or tenderness was reported in 0.3% vs 0.2% vaccine/placebo recipients after dose 1
and in 0.5% vs 0.1% of vaccine/placebo recipients after dose 2. The median duration after dose
1 w as 1 day and after dose 2 was 2 days. The highest rates of axillary swelling or tenderness
w ere reported by participants 18 to 64 years of age after dose 2, with 16.0% reporting any
severity lymphadenopathy and 0.4% reporting Grade 3 axillary swelling or tenderness.

Local reactions that persisted beyond 7 days after any dose were reported by both vaccine
recipients and placebo recipients. Local reactions that persisted were reported by 3.7% of
vaccine recipients and 1.3% of placebo recipients across both age cohorts. In the younger age
cohort, 4.2% of vaccine recipients and 1.4% of placebo recipients reported a local reaction that
persisted beyond 7 days, of which 0.6% of vaccine recipients and <0.1% of placebo recipients
reported a Grade 3 reaction that persisted. In the older age cohort, 2.3% of vaccine recipients
compared to 1.1% of placebo recipients reported a local reaction that persisted, including 0.5%


                                                                                                    Pavlock v. USM Complaint Ex. B
            Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 36 of 61



of vaccine recipients, and <0.1% of placebo recipients reporting Grade 3 local reactions.
Frequently reported local reactions persisting beyond 7 days in the younger age cohort in
vaccine/placebo recipients were pain (1.5%/0.6%) and axillary swelling or tenderness
(2.5%/0.7%), and in the older age cohort pain (1.2%/0.6%) and erythema (0.7%/<0.1%).

The tables below present analyses of solicited local AR from the November 11, 2020 data
cutoff. FDA has examined the safety dataset from the November 25, 2020 data cutoff and
verified that the proportions of subjects reporting solicited local AR are not appreciably different
from those presented in the tables below.

Table 21. Frequency of Solicited Local Adverse Reactions Within 7 Days Following Either the First
or Second Dose of Vaccine, Participants Age 18 to <64 years, Solicited Safety Set*a
                                 Vaccine Group Placebo Group Vaccine Group Placebo Group
                                         Dose 1         Dose 1            Dose 2         Dose 2
Adverse Reaction                         n/N (%)        n/N (%)           n/N (%)        n/N (%)
Any Local                           9960/11401      2432/11404       9371/10357     2134/10317
                                          (87.4)         (21.3)            (90.5)         (20.7)
   Grade 3                           452/11401        39/11404         766/10357      41/10317
                                           (4.0)           (0.3)            (7.4)          (0.4)
Paina                               9908/11401      2179/11404       9335/10357     1942/10317
                                          (86.9)         (19.1)            (90.1)         (18.8)
   Grade 3                           367/11401        23/11404         479/10357      21/10317
                                           (3.2)           (0.2)            (4.6)          (0.2)
Erythemab (Redness)                  345/11401        46/11404         928/10357      42/10317
                                           (3.0)           (0.4)            (9.0)          (0.4)
   Grade 3                             34/11401       11/11404         206/10357      12/10317
                                           (0.3)         (<0.1)             (2.0)          (0.1)
Swellingb (Hardness)                 768/11401        33/11404       1309/10357       35/10317
                                           (6.7)           (0.3)           (12.6)          (0.3)
   Grade 3                             62/11401        3/11404         176/10357        4/10317
                                           (0.5)         (<0.1)             (1.7)         (<0.1)
Axillary Swelling/Tendernessc       1322/11401       567/11404       1654/10357      444/10317
                                          (11.6)           (5.0)           (16.0)          (4.3)
   Grade 3                             36/11401       13/11404          45/10357      10/10317
                                           (0.3)           (0.1)            (0.4)         (<0.1)
Source: Sponsor’s Table 14.3.1.1.4, Table 14.3.1.1.5
*Safety Analyses Set: all randomized participants who received ≥1 vaccine or control dose
a
  EUA request (interim analysis)-November 11 2020
Note: Adverse reaction data were collected on the electronic diary (eDiary) by participants and those collected on the eCRF indicated
as solicitated adverse reactions.
n= # of participants with specified reaction
N = number of exposed participants who submitted any data for the event, percentages are based on n/N.
a: Pain- Grade 3: any use of Rx pain reliever/prevents daily activity; Grade 4: requires E.R. visit or hospitalization
b: Erythema and Swelling/Induration- Grade 3: >100mm/>10cm; Grade 4: necrosis/exfoliative dermatitis
c: Axillary Swelling/Tenderness ipsilateral to the vaccination arm - Grade 3: any use of Rx pain reliever/prevents daily activity; Grade
4: requires E.R. visit or hospitalization
Note: No grade 4 solicited local adverse reactions were reported.




                                                                                                        Pavlock v. USM Complaint Ex. B
            Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 37 of 61



Table 22. Frequency of Solicited Local Adverse Reactions Within 7 Days Following Either the First
or Second Dose of Vaccine, Participants Age ≥65 years, Solicited Safety Set*a
                              Vaccine Group Placebo Group      Vaccine Group    Placebo Group
                                     Dose 1        Dose 1              Dose 2            Dose 2
Adverse Reaction                     n/N (%)       n/N (%)             n/N (%)           n/N (%)
Any Local                         2805/3762      566/3746          3010/3587          473/3549
                                      (74.6)         (15.1)             (83.9)            (13.3)
  Grade 3                           77/3762       39/3746            212/3587           29/3549
                                       (2.0)          (1.0)              (5.9)             (0.8)
Paina                             2782/3762      481/3746          2990/3587          421/3549
                                      (74.0)         (12.8)             (83.4)            (11.9)
  Grade 3                           50/3762       32/3746             96/3587           17/3549
                                       (1.3)          (0.9)              (2.7)             (0.5)
Erythemab (Redness)                 86/3761       19/3746            265/3587           13/3549
                                       (2.3)          (0.5)              (7.4)             (0.4)
  Grade 3                            8/3761         2/3746            75/3587            3/3549
                                       (0.2)         (<0.1)              (2.1)            (<0.1)
Swellingb (Hardness)               166/3761       19/3746            386/3587           13/3549
                                       (4.4)          (0.5)             (10.8)             (0.4)
  Grade 3                           20/3761         3/3746            69/3587            7/3549
                                       (0.5)         (<0.1)              (1.9)             (0.2)
Axillary Swelling/Tendernessc      231/3761      155/3746            302/3587           90/3549
                                       (6.1)          (4.1)              (8.4)             (2.5)
  Grade 3                           12/3761       14/3746             21/3587            8/3549
                                       (0.3)          (0.4)              (0.6)             (0.2)
Source: Sponsor’s Tables 14.3.1.1.4 and 14.3.1.1.5]
*Safety Analyses Set: all randomized participants who received ≥1 vaccine or control dose.
a
  EUA request (interim analysis)-November 11 2020.
Note: Adverse reaction data were collected on the electronic diary by participants and those collected on the eCRF indicated as
solicitated adverse reactions.
n= # of participants with specified reaction
N = number of exposed participants who submitted any data for the event, percentages are based on n/N.
a: Pain- Grade 3: any use of Rx pain reliever/prevents daily activity; Grade 4: requires E.R. visit or hospitalization
b: Erythema and Swelling/Induration- Grade 3: >100mm/>10cm; Grade 4: necrosis/exfoliative dermatitis
c: Axillary Swelling/Tenderness ipsilateral to the vaccination arm - Grade 3: any use of Rx pain reliever/prevents daily activity; Grade
4: requires E.R. visit or hospitalization
Note: No grade 4 solicited local adverse reactions were reported.


Systemic Adverse Reactions
Solicited systemic AR w ere reported for the majority of vaccine recipients and at higher rates
than for placebo recipients. Vaccine recipients had higher rates of systemic reactions after the
second dose than the first dose. The proportions of vaccine and placebo participants reporting
systemic AR w ere as follows: reporting any grade was 54.9% vs 42.2% after dose 1 and 79.3%
vs 36.5% after dose 2, and reporting Grade 3 was 2.9% vs. 2.0% after dose 1 and 15.7% vs.
2.0% after dose 2, respectively. A cross groups and doses <0.1% reported a Grade 4 systemic
reaction (mainly fever > 104 º F). The majority of vaccine recipients reported onset of systemic
A R w hile at home either on Day 1 (33.7%) or on Day 2 (37.0%), and the median duration after
any dose was 2 days.

Overall, the most frequently reported systemic AR w as fatigue, reported by 68.5% of vaccine
recipients and 36.1% of placebo recipients. After any dose, Grade 3 fatigue was reported by
9.6% of vaccine participants and 1.3% of placebo recipients. Grade 4 fatigue was reported by 1
participant in the vaccine group and none in the placebo group. After dose 1, any/Grade 3
fatigue was reported by 37.2%/1.0% of vaccine recipients and after dose 2 any/Grade 3 fatigue
w as reported by 65.2%/9.7% of vaccine recipients. The median duration for fatigue in vaccine



                                                                                                        Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 38 of 61



recipients was 2 days after any dose. The highest rates of fatigue were reported by participants
18 to 64 years after the 2nd dose, with 67.6% reporting any fatigue, 10.6% reporting Grade 3,
and 1 participant reporting Grade 4 (after dose 1).

Rates of other solicited systemic AR w ere: headache 63.0% vaccine group vs. 36.5% placebo
group; myalgia 59.6% vaccine group vs. 20.1% placebo group; arthralgia 44.8% vaccine group
vs. 17.2% placebo group; and chills 43.4% vaccine group vs. 9.5% placebo group. The rates of
Grade 3 A R w ere: headache 5.5% vaccine group vs. 2.2% placebo group; myalgia 8.6%
vaccine group vs. 0.6% placebo group; arthralgia 5.1% vaccine group vs. 0.5% placebo group;
and chills 1.3% vaccine group vs. 0.2% of placebo group. The median duration was 1 day after
dose 1 and 1 to 2 days after dose 2. The highest rates of solicited reactions were observed in
participants 18 to 64 years after dose 2 and included the following: headache 62.8% (5.0%
reported Grade 3), myalgia 61.3% (10.0% Grade 3), arthralgia 45.2% (5.8% Grade 3), and chills
45.8% (1.5% Grade 3). There was one vaccine recipient in the younger age cohort who also
reported Grade 4 arthralgia after dose 1.

Fever w as reported after any dose by 14.8% of vaccine participant and 0.6% of placebo
recipients. Fever was reported after dose 1 in 0.8% of vaccine recipients and 15.6% of vaccine
recipients after dose 2. Grade 3 (≥102.1 ºF) was reported by <0.1% (11 participants) of vaccine
recipients after dose 1 and 1.3% (186 participants) of vaccine recipients after dose 2.
Grade 4 (≥104.0 ºF) fever were reported by 4 vaccine recipients after dose 1 and 11 vaccine
recipients after dose 2. In participants 18 to 64 years after dose 2, any fever, Grade 3 fever, and
Grade 4 fever were reported in 1,806 participants (17.4%), 168 participants (1.6%), and 10
participants (<0.1%), respectively.

Systemic reactions persisting longer than 7 days were reported in both age cohorts of vaccine
and placebo recipients after any dose. In the vaccine group, 11.9% of participants reported a
solicited reaction that persisted beyond 7 days compared to 9.5% of placebo participants. In the
younger age cohort, 9.8% of vaccine recipients and 8.9% of placebo recipients reported a
systemic reaction that persisted beyond 7 days; and 2.0% of vaccine recipients and 1.2% of
placebo recipients reported Grade 3 or 4 systemic reaction that persisted beyond 7 days. In the
older age cohort, 9.4% of vaccine recipients and 8.1% of placebo recipients reported a systemic
reaction that persisted; 1.7% of vaccine recipients (63 participants) and 0.8% of placebo
recipients (31 participants) reported a Grade 3 or 4 reaction that persisted. The most frequently
reported systemic reactions that persisted beyond 7 days in vaccine recipients/placebo
recipients 18 to 64 years were fatigue (5.7%/5.0%), headache (4.8%/4.0%), myalgia
(2.7%/2.7%), and arthralgia (2.6%/2.8%); in the older cohort were fatigue (5.8%/4.5%),
arthralgia (3.7%/3.8%), myalgia (2.9%/2.7%), and headache (2.8%/2.7%).

Fever persisted beyond 7 days in 7 vaccine recipients and 4 placebo recipients, all of whom
w ere in the younger age cohort. There were 2 vaccine recipients who reported grade 3 fever
that persisted, and none in the placebo group.

The tables below present analyses of solicited systemic AR from the November 11, 2020 data
cutoff. FDA has examined the safety dataset from the November 25, 2020 data cutoff and
verified that the proportions of subjects reporting solicited systemic AR are not appreciably
different from those presented in the tables below.




                                                                           Pavlock v. USM Complaint Ex. B
        Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 39 of 61



Table 23. Frequency of Solicited Systemic Adverse Reactions Within 7 Days Following Either the
First or Second Dose of Vaccine, Participants Age 18-64 years, Solicited Safety Set*a
                            Vaccine Group      Placebo Group Vaccine Group Placebo Group
                                     Dose 1             Dose 1           Dose 2           Dose 2
Adverse Reaction                     n/N (%)            n/N (%)          n/N (%)          n/N (%)
Any Systemic                     6503/11405        5063/11406         8484/10358      3967/10320
                                      (57.0)             (44.4)            (81.9)          (38.4)
   Grade 3                        363/11405         248/11406         1801/10358       215/10320
                                        (3.2)             (2.2)            (17.4)           (2.1)
   Grade 4                          5/11405            4/11406          10/10358         2/10320
                                      (<0.1)             (<0.1)            (<0.1)          (<0.1)
Fever                             105/11403           39/11404        1806/10352        38/10315
                                        (0.9)             (0.3)            (17.4)           (0.4)
   Grade 3                         10/11403            1/11404         168/10352         1/10315
                                      (<0.1)             (<0.1)             (1.6)          (<0.1)
   Grade 4                          4/11403            4/11404          10/10352         2/10315
                                      (<0.1)             (<0.1)            (<0.1)          (<0.1)
Headache                         4031/11401        3303/11404         6500/10357      2617/10317
                                      (35.4)             (29.0)            (62.8)          (25.4)
   Grade 3                        219/11401         162/11404          515/10357       124/10317
                                        (1.9)             (1.4)             (5.0)           (1.2)
Fatigue                          4384/11401        3282/11404         7002/10357      2530/10315
                                      (38.5)             (28.8)            (67.6)          (24.5)
   Grade 3                        120/11401           83/11404        1099/10357        81/10315
                                        (1.1)             (0.7)            (10.6)           (0.8)
   Grade 4                          1/11401                   0                 0               0
                                      (<0.1)
Myalgia                          2698/11401        1626/11404         6353/10357      1312/10316
                                      (23.7)             (14.3)            (61.3)          (12.7)
   Grade 3                         73/11401           38/11404        1032/10357        39/10316
                                        (0.6)             (0.3)            (10.0)           (0.4)
 Arthralgia                      1892/11401        1327/11404         4685/10357      1087/10315
                                      (16.6)             (11.6)            (45.2)          (10.5)
   Grade 3                         47/11401           29/11404         603/10357        36/10315
                                        (0.4)             (0.3)             (5.8)           (0.3)
   Grade 4                    1/11401 (<0.1)                  0                 0               0
Nausea/Vomiting                  1069/11401         908/11404         2209/10357       754/10315
                                        (9.4)             (8.0)            (21.3)           (7.3)
   Grade 3                          6/11401            8/11404           8/10357         8/10315
                                      (<0.1)             (<0.1)            (<0.1)          (<0.1)
   Chills                        1051/11401         730/11404         5001/10357       611/10315
                                        (9.2)             (6.4)            (48.3)           (5.9)
   Grade 3                         17/11401            8/11404         151/10357        14/10315
                                        (0.1)            (<0.1)             (1.5)           (0.1)




                                                                         Pavlock v. USM Complaint Ex. B
           Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 40 of 61



Source: Sponsor’s Tables 14.3.1.1.4 and 14.3.1.1.5
a
 EUA request (interim analysis)-November 11 2020
*Safety Analyses Set: all randomized participants who received ≥1 vaccine or control dose.
Note: Adverse reaction data were collected on the electronic diary (e-Diary) by participants and those collected on the eCRF
indicated as solicitated adverse reactions.
n=# of participants with specified reaction
N = number of exposed participants who submitted any data for the event, percentages are based on n/N a: Fever - Grade 3: ≥39 0
– ≤40.0°C or ≥102.1 – ≤104.0°F; Grade 4: >40.0°C >104.0°F
b: Headache – Grade 3: Significant; any use of Rx pain reliever or prevents daily activity; Grade 4: Requires E.R. visit or
hospitalization
c: Fatigue, Myalgia, Arthralgia – Grade 3: Significant; prevents daily activity; Grade 4: Requires E.R. visit or hospitalization
d: Nausea/Vomiting – Grade 3: Prevents daily activity, requires outpatient intravenous hydration; Grade 4:
Requires E.R. visit or hospitalization for hypotensive shock
e: Chills – Grade 3: Prevents daily activity and requires medical intervention; Grade 4: Requires E.R. visit or hospitalization


Table 24. Frequency of Solicited Systemic Adverse Reactions Within 7 Days Following Either the
First or Second Dose of Vaccine, Participants Age ≥65 Years, Solicited Safety Set*a
                         Vaccine Group Placebo Group Vaccine Group Placebo Group
                                  Dose 1           Dose 1             Dose 2           Dose 2
Adverse Reaction                  n/N (%)          n/N (%)            n/N (%)          n/N (%)
Any Systemic                   1818/3761        1335/3748         2580/3589         1102/3549
                                   (48.3)           (35.6)             (71.9)           (31.1)
   Grade 3                       84/3761          63/3748          387/3589           58/3549
                                    (2.2)            (1.7)             (10.8)            (1.6)
   Grade 4                              0                0            2/3589           1/3549
                                                                       (<0.1)           (<0.1)
Fever                            10/3760           7/3748          366/3587            5/3549
                                    (0.3)            (0.2)             (10.2)            (0.1)
   Grade 3                        1/3760           1/3748            18/3587                 0
                                   (<0.1)           (<0.1)              (0.5)
   Grade 4                              0          2/3748            1/3587            1/3549
                                                    (<0.1)            (<0.1)            (<0.1)
Headache                        921/3761         724/3745       1665/3587            635/3549
                                   (24.5)           (19.3)            (46.4)            (17.9)
   Grade 3                       52/3761          34/3745          107/3587           32/3549
                                    (1.4)            (0.9)              (3.0)            (0.9)
Fatigue                        1251/3761         851/3745         2094/3587          695/3549
                                   (33.3)           (22.7)             (58.4)           (19.6)
   Grade 3                       30/3761          23/3745          248/3587           20/3549
                                    (0.8)            (0.6)              (6.9)            (0.6)
Myalgia                         743/3761         443/3745         1683/3587          385/3549
                                   (19.8)           (11.8)             (46.9)           (10.8)
   Grade 3                       17/3761           9/3745          201/3587           10/3549
                                    (0.5)            (0.2)              (5.6)            (0.3)
Arthralgia                      618/3761         456/3745         1252/3587          381/3549
                                   (16.4)           (12.2)             (34.9)           (10.7)
   Grade 3                       13/3761           8/3745          122/3587            7/3549
                                    (0.3)            (0.2)              (3.4)            (0.2)
Nausea/Vomiting                 194/3761         166/3745          425/3587          129/3549
                                    (5.2)            (4.4)             (11.8)            (3.6)
   Grade 3                        4/3761           4/3745            10/3587           3/3549
                                    (0.1)            (0.1)              (0.3)           (<0.1)
   Grade 4                              0                0    1/3587 (<0.1)                  0
Chills                          202/3761         148/3745         1099/3587          144/3549
                                    (5.4)            (4.0)             (30.6)            (4.1)
   Grade 3                        7/3761           6/3745            27/3587           2/3549
                                    (0.2)            (0.2)              (0.8)           (<0.1)



                                                                                                 Pavlock v. USM Complaint Ex. B
           Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 41 of 61



Source: Sponsor’s Tables 14.3.1.1.4 and 14.3.1.1.5
a
 EUA request (interim analysis) November 11 2020
*Safety Analyses Set: all randomized participants who received ≥1 vaccine or control dose.
Note: Adverse reaction data were collected on the electronic diary (e-Diary) by participants and those collected on the eCRF
indicated as solicitated adverse reactions.
n=# of participants with specified reaction
N = number of exposed participants who submitted any data for the event, percentages are based on n/N a: Fever - Grade 3: ≥39.0
– ≤40.0°C or ≥102.1 – ≤104.0°F; Grade 4: >40.0°C >104.0°F
b: Headache – Grade 3: Significant; any use of Rx pain reliever or prevents daily activity; Grade 4: Requires E.R. visit or
hospitalization
c: Fatigue, Myalgia, Arthralgia – Grade 3: Significant; prevents daily activity; Grade 4: Requires E.R. visit or hospitalization
d: Nausea/Vomiting – Grade 3: Prevents daily activity, requires outpatient intravenous hydration; Grade 4:
Requires E.R. visit or hospitalization for hypotensive shock
e: Chills – Grade 3: Prevents daily activity and requires medical intervention; Grade 4: Requires E.R. visit or hospitalization


Unsolicited AEs
Unsolicited AEs from the November 11, 2020 data cutoff include safety data from participants
w ho had at least 1 month of follow-up after dose 2 (76.7% of all participants) those who had at
least 2 months of follow-up after dose 2 (25.3% of all participants). The median study duration
follow ing dose 2 was 7 weeks across study groups. Table 25 below shows unsolicited AEs
reported through the first data cutoff. Treatment emergent adverse events (AEs) were defined
as any event that occurred during the study and was not present before exposure (study
vaccine or placebo), any event that occurred during the study and was not present before
exposure, or any event already present that worsened after exposure. The following unsolicited
adverse events were specified in the protocol:

•    Unsolicited AEs observed or reported during the 28 days following each vaccine or placebo
     dose
•    A Es leading to discontinuation from vaccination and/or study participation through Day 759
     (study completion) or withdrawal from the study
•    Serious adverse events and medically attended adverse events through Day 759 (study
     completion) or withdrawal from study

Determination of severity for all unsolicited AE w ere made by the investigators based on
medical judgement and definitions of severity as mild, moderate, or severe.

The overall proportions of participants who reported an unsolicited adverse event were
generally similar, with numerically slightly higher rates of unsolicited AEs in the vaccine group
compared to placebo group for some categories of unsolicited nonserious AEs.

Table 25. Summary of Unsolicited AEs Regardless of Relationship to the Investigational Vaccine,
Through 28 Days After Any Vaccination, Study 301, Safety Set
                                           Nov 11          Nov 11         Nov 25           Nov 25
                                                  a               a              b                b
                                          Dataset         Dataset        Dataset          Dataset
                                      mRNA-1273           Placebo    mRNA-1273            Placebo
                                        (N=15184)       (N=15165)      (N=15185)        (N=15166)
Event Type                                    n (%)           n (%)          n (%)            n (%)
All unsolicited AEs                    3325 (21.9)     2949 (19.4)    3632 (23.9)      3277 (21.6)
Medically-attended                       1215 (8.0)      1276 (8.4)     1372 (9.0)       1465 (9.7)
Severe unsolicited AEs                    216 (1.4)       190 (1.3)      234 (1.5)        202 (1.3)
Leading to discontinuation from study      41 (0.3)        71 (0.5)       50 (0.3)         80 (0.5)
vaccine
Serious                                    82 (0.5)        86 (0.6)       93 (0.6)         89 (0.6)
Death                                      2 (<0.1)        3 (<0.1)       2 (<0.1)         3 (<0.1)




                                                                                                  Pavlock v. USM Complaint Ex. B
           Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 42 of 61



Source:
Abbreviation: AE = adverse event.
Note: An AE is defined as any event not present before exposure to study vaccination or any event already present that worsens in
intensity or frequency after exposure. Percentages were based on the number of safety participants.
a
  EUA request (interim analysis)-November 11 2020
b
  Primary efficacy analysis-November 25, 2020


Unsolicited Adverse Events
The table below shows rates of unsolicited AEs that occurred within 28 days of any vaccination
and at rates of ≥1% in the vaccine group through the November 11, 2020 data cutoff. The
proportion of vaccine recipients who reported an unsolicited AE w as 21.9% (3325 participants)
compared to 19.4% of placebo participants. A higher frequency of unsolicited adverse events
w as reported in the vaccine group compared to placebo group and was primarily attributed to
local and systemic reactogenicity following vaccination.

The tables below present analyses of unsolicited AEs from the November 11, 2020 data cutoff.
FDA has examined the safety dataset from the November 25, 2020 data cutoff and verified that
the proportions of subjects reporting unsolicited AEs are not appreciably different from those
presented in the tables below.

 Table 26. Unsolicited Adverse Events Occurring in ≥1% of Vaccine Group Participants, by
 MedDRA Primary System Organ Class and Preferred Term (Safety Analysis Set)a
                                     Vaccine        Vaccine        Placebo         Placebo
System Organ Class                   N=15184        N=15184        N=15165         N=15165
   Preferred Term                      n (%)          n (%)          n (%)           n (%)
                                          Any        Severe             Any         Severe
Infections and infestations          521 (3.4)      13 (<0.1)      621 (4.1)        25 (0.2)
Vascular disorders                   149 (1.0)       28 (0.2)      138 (0.9)        39 (0.3)
Nervous system disorders             624 (4.1)       27 (0.2)      552 (3.6)        21 (0.1)
    Headache                         435 (2.9)       19 (0.1)      409 (2.7)       13 (<0.1)
Respiratory, thoracic and            480 (3.2)       8 (<0.1)      522 (3.4)        9 (<0.1)
mediastinal disorders
   Cough                             148 (1.0)       1 (<0.1)      143 (0.9)        1 (<0.1)
   Oropharyngeal pain                137 (0.9)       1 (<0.1)      184 (1.2)        3 (<0.1)
Gastrointestinal disorders           426 (2.8)      14 (<0.1)      387 (2.6)        16 (0.1)
    Diarrhea                         178 (1.2)       2 (<0.1)      147 (1.0)        1 (<0.1)
Skin and subcutaneous tissue         213 (1.4)       4 (<0.1)      158 (1.0)        2 (<0.1)
disorders
Musculoskeletal and connective       586 (3.9)       24 (0.2)      521 (3.4)        18 (0.1)
tissue disorders
   Arthralgia                        174 (1.1)      10 (<0.1)      152 (1.0)        2 (<0.1)
   Myalgia                           172 (1.1)      11 (<0.1)      138 (0.9)               0
General disorders and                894 (5.9)       43 (0.3)      560 (3.7)       13 (<0.1)
administration site
    Fatigue                          344 (2.3)      12 (<0.1)      307 (2.0)        7 (<0.1)
    Injection site pain              147 (1.0)       6 (<0.1)       49 (0.3)        1 (<0.1)
Injury, poisoning and procedural     238 (1.6)       16 (0.1)      262 (1.7)       13 (<0.1)
complications
Source: Sponsor’s Tables 14.3.1.8.1 and 14.3.1.17.1
n (%)=number (percentage) of participants reporting the adverse event at least once
a
  EUA request (interim analysis): Novemer 11, 2020 data cutoff.


Unsolicited AEs considered related by the investigator to study vaccination were reported by
7.4% of vaccine recipients and 4.0% of placebo recipients. The proportion of participants who
reported severe unsolicited AEs was 1.4% following any vaccine dose (275 participants) and



                                                                                                   Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 43 of 61



1.3% following any placebo dose (225 participants). The most frequently reported severe AEs
that occurred in greater numbers of vaccine than placebo recipients were headache, myalgia,
arthralgia, injection site erythema, and injection site pain (Table 26).

Medically attended adverse events (MAAE) from dose 1 through 28 day following any dose
w ere reported for 8.0% of participants in the vaccine group (1,839 events in 1,215 participants)
and 8.4% of those in the placebo group (1,837 events in 1,276 participants). The majority of
these events were considered not related to study vaccinations and were primarily attributed to
local and systemic reactogenicity following vaccinations.

FDA conducted standard MedDRA queries (SMQs) using FDA -developed software to evaluate
for constellations of unsolicited adverse events with onset following dose 1 through the
November 11, 2020 cutoff. The SMQs were conducted on adverse event Preferred Terms that
could represent various conditions, including but not limited to allergic, neurologic, inflammatory,
and autoimmune disorders. FDA assessment of additional safety data accrued through the
November 25, 2020 cutoff is ongoing, though specific SMQ of adverse events of clinical interest
w ere assessed.

A SMQ evaluating lymphadenopathy-related events (including injection site lymphadenopathy,
lymph node pain, and lymphadenitis) through the November 25, 2020 data cut demonstrated a
numerical imbalance across study groups, with 1.1% of vaccine recipients (191 events in 173
vaccine recipients) compared to 0.63% of placebo recipients (109 events in 95 participants)
reporting such events in the Safety Set. The rates reported in the older cohort (≥65 years) were
0.74% (28 events in 28 participants) in vaccine recipients compared to 0.35% (16 events in 13
participants) in placebo recipients. The rates reported in the younger cohort (18-64 years) were
1.3% (163 events in 145 participants) in vaccine recipients and 0.72% (93 events in 82
participants) in placebo recipients. These events support a plausible relationship to study
vaccination and were also reported in the evaluation of solicited local adverse reactions. Local
axillary swelling/tenderness was reported in approximately 19% of participants during the 7 days
follow ing any dose in the Solicited Safety Set. The median duration following any dose was 1 to
2 days, and <1% reported Grade 3 axillary swelling/tenderness.

A SMQ evaluating hypersensitivity-related adverse events through the November 25, 2020 data
cutoff demonstrated a numerical imbalance across study groups, with 1.5% of vaccine
recipients (258 events in 233 participants) and 1.1% of placebo recipients (185 events in 166
participants) reporting such events in the Safety Set. In the older cohort (age ≥65 years) which
comprised 24.8% of the Safety Set, the rates of hypersensitivity were 1.8% (74 events in 68
participants) in vaccine recipients and 1% (45 events in 38 participants) in placebo recipients. In
the younger age cohort (18-64 years), the rates were 1.5% (184 events in 165 participants) in
vaccine recipients compared to 1.1% (140 events in 128 participants). Overall, the most
frequently reported AEs in the hypersensitivity SMQ w ere injection site rash (0.24% vaccine,
0.01% placebo), injection site urticaria (0.1% vaccine, 0% placebo), and rash maculo-papular
(0.07% vaccine, 0.01% placebo). There were no anaphylactic or severe hypersensitivity
reactions with close temporal relation to the vaccine.

A query of specific adverse events of clinical interest in the Safety Set through November 25,
2020 demonstrated a small imbalance in the number of participants reporting Bell’s palsy (facial
paralysis), with 3 vaccine recipients and 1 placebo recipient reporting this MAAE. One case of
Bell’s palsy in the vaccine group was considered a SA E; a 67-year-old female with diabetes was
hospitalized for stroke due to new facial paralysis 32 days after vaccination. This case was
reported as resolving. Another Bell’s palsy case in the vaccine group occurred 28 days after



                                                                            Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 44 of 61



vaccination in a 30-year-old female who reported an upper respiratory infection 27 days prior to
onset of her facial paralysis. This case was reported as resolved. An additional case of Bell’s
palsy in the vaccine group was reported with the primary analysis safety data (November 25,
2020 data cutoff) and occurred 22 days after vaccination in a 72-year-old female; this event was
still ongoing at the time of safety report. The case in the placebo group, reported as resolving,
occurred 17 days post injection in a 52-year-old-male. Causality assessment is confounded by
predisposing factors in these participants. How ever, considering the temporal association and
biological plausibility, a potential contribution of the vaccine to the manifestations of these
events of facial palsy cannot be ruled out. FDA will recommend surveillance for cases of Bell’s
palsy with deployment of the vaccine into larger populations. There were no other notable
patterns or numerical imbalances between treatment groups for specific categories of adverse
events, including other neurologic, neuro-inflammatory, and thrombotic events, that would
suggest a causal relationship to the Moderna COVID-19 vaccine.

Immediate A dverse Events
Immediate solicited reactions occurring within 30 minutes of vaccination were infrequent and
there does not appear to be an imbalance between the treatment groups. Review of unsolicited
A Es that occurred within 30 minutes of vaccination demonstrated comparable rates across
study groups (0.6% vaccine, 0.6% placebo), and none of the events reported in the vaccine
group w ere considered serious.

Study Withdrawals due to an Adverse Event (Safety Set)
A dverse events that led to discontinuation of vaccination were reported in 0.3% in the vaccine
group and 0.5% in the placebo group. Follow ing the November 25, 2020 cutoff, 4 participants
w ere withdrawn from the study due to an adverse event (2 vaccine recipients and 2 placebo
recipients). The tw o AEs reported in the vaccine group were acute pancreatitis and road traffic
accident, and the two AEs reported in the placebo group were incarcerated hernia and duodenal
ulcer hemorrhage.

Serious Adverse Events
Deaths
A s of December 3, 2020, 13 deaths were reported (6 vaccine, 7 placebo). Tw o deaths in the
vaccine group were in participants >75 years of age with pre-existing cardiac disease; one
participant died of cardiopulmonary arrest 21 days after dose 1, and one participant died of
myocardial infarction 45 days after dose 2. Another tw o vaccine recipients were found deceased
at home, and the cause of these deaths is uncertain: a 70-year-old participant with cardiac
disease was found deceased 57 days after dose 2, and a 56-year-old participant with
hypertension, chronic back pain being treated with opioid medication died 37 days after dose 1
(The official cause of death was listed as head trauma). One case was a 72-year-old vaccine
recipient with Crohn’s disease and short bowel syndrome who was hospitalized for
thrombocytopenia and acute kidney failure due to obstructive nephrolithiasis 40 days after dose
2 and developed complications resulting in multiorgan failure and death. One vaccine recipient
died of suicide 21 days after dose 1. The placebo recipients died from myocardial infarction
(n=3), intra-abdominal perforation (n=1), systemic inflammatory response syndrome in the
setting of known malignancy (n=1), COVID-19 (n=1), and unknown cause (n=1). These deaths
in both the vaccine and placebo groups represent events and rates that occur in the general
population of individuals of these ages and do not suggest a causal relationship to the vaccine.




                                                                          Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 45 of 61



Non-fatal Serious Adverse Events
A mong participants who received at least one dose of vaccine or placebo (N=30,351), the
proportion of participants who reported at least one SAE from dose 1 to the primary analysis
cutoff date (November 25, 2020) was 1% in the mRNA -1273 group and 1% in the placebo
group. The most common SA Es occurring at higher rates in the vaccine group than the placebo
group w ere myocardial infarction (0.03% in vaccine group, 5 cases vs. 3 cases in placebo
group), cholecystitis (0.02% in vaccine group, 3 cases vs. 0 cases in placebo group), and
nephrolithiasis (0.02% in vaccine group, 3 cases vs. 0 cases in placebo group). The small
numbers of cases of these events do not suggest a causal relationship. The most common
SA Es occurring at higher rates in the placebo group than the vaccine group, aside from COV ID-
19 (0.1% in placebo group), were pneumonia (0.05% in placebo group) and pulmonary
embolism (0.03% in placebo group). Occurrence of other SA Es, including cardiovascular SAEs,
w ere otherwise balanced between treatment groups.

A s of November 25, 2020, 7 SAEs (4.8%) in the mRNA -1273 group and 5 (3.3%) in the placebo
group w ere assessed by the investigator as related to study vaccination (Table 27). Of the 7
SA Es in the mRNA -1273 group, the Sponsor assessed 4 as related and 3 as unrelated to the
vaccine.

Table 27. SAEs Considered Related by Investigator
Investigational SAE              Onset (days Demographics/                    Resolution Related per
Product                          after last  Risk factors                                Investigator/
                                 dose)                                                   Moderna
mRNA-1273       Intractable           1      65 F; history of headaches       Resolved   Yes/Yes
                nausea and                   and severe nausea requiring
                vomiting                     hospitalization
mRNA-1273       Facial swelling       1      46 F; dermal filler cosmetic     Resolved      Yes/Yes
                                             injection 6 months prior
mRNA-1273       Facial swelling       2      51 F; dermal filler cosmetic     Resolved      Yes/Yes
                                             injection 2 weeks prior
mRNA-1273       Rheumatoid           14      57 M; hypothyroid                Unresolved Yes/Yes
                arthritis
mRNA-1273       Dyspnea with          8      66 F; diabetes, hypertension     Resolving     Yes/No
                exertion,
                peripheral
                edema
mRNA-1273       Autonomic            24      46 F; hypothyroid; possible      Unresolved Yes/No
                dysfunction                  sinus infection
mRNA-1273       B-cell               31      75 F; history of metastatic      Unresolved Yes/No
                lymphocytic                  lung cancer, breast cancer
                lymphoma
Placebo         Polymyalgia          15      83 M; chronic low back pain      Resolving     Yes/Yes
                rheumatica
Placebo         Facial swelling,      7      41 F; dental procedure 2         Resolved      Yes/No
                paresthesia,                 weeks prior
                anxiety
Placebo         Procedural           16      52 M; aortic stenosis,           Resolved      Yes/No
                hemorrhage                   hyperlipidemia; aspirin intake
Placebo         Pulmonary            24      59 M; smoking                    Unresolved Yes/No
                embolism




                                                                               Pavlock v. USM Complaint Ex. B
          Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 46 of 61



Investigational SAE           Onset (days      Demographics/                 Resolution Related per
Product                       after last       Risk factors                             Investigator/
                              dose)                                                     Moderna
Placebo         Pneumonia and     29           70 M; coronary artery         Resolved   Yes/No
                myocardial                     disease, chronic kidney
                infarction                     disease, diabetes

There w as one event of lip angioedema 2 days after vaccination in a 29-year-old female
participant in the vaccine group which was classified as medically significant but not considered
an SA E. The participant has a history of dermal filler injection in the lips (unknown how long
prior to vaccination). She reported having a similar reaction after receipt of an influenza vaccine
in the past. Taken in context with the SAEs of facial swelling which occurred in 2 participants
w ho had previous history of cosmetic filler injections, it is possible the localized swelling in these
cases is due to an inflammatory reaction from interaction between the immune response after
vaccination and the dermal filler. This phenomenon has been reported after natural infection
(e.g., after an influenza-like illness).

In FDA ’s opinion following review of the narratives, 3 SA Es are considered likely related,
including the one report of intractable nausea/vomiting and 2 reports of facial swelling. The
possibility that the vaccine contributed to the SAE reports of rheumatoid arthritis, peripheral
edema/dyspnea with exertion, and autonomic dysfunction cannot be excluded. The vaccine was
unlikely to have contributed to the other SAEs assessed by the investigator as related. As
described in detail in a previous section, there was one report of Bell’s palsy in the vaccine arm
w hich occurred 32 days after vaccination; both the investigator and the Sponsor assessed this
event as unrelated to the study vaccine, but in FDA ’s assessment a causal relationship cannot
be definitively excluded.

Subgroup A nalyses
There w ere no specific safety concerns identified in subgroup analyses by age, race, ethnicity,
medical comorbidities, or prior SA RS-CoV-2 infection, and occurrence of solicited, unsolicited,
and serious adverse events in these subgroups were generally consistent with the overall study
population.

Pregnancies
Study participants of childbearing potential were screened for pregnancy prior to each
vaccination, with a positive test resulting in exclusion or discontinuation from study vaccination.
The study is collecting outcomes for all reported pregnancies that occur after vaccination, or
before vaccination and not detected by pre-vaccination screening tests. Thirteen pregnancies
w ere reported through December 2, 2020 (6 vaccine, 7 placebo). Study vaccination occurred
prior to the last menstrual period (LMP) in 5 participants (2 vaccine, 3 placebo), within 30 days
after LMP in 5 participants (2 vaccine, 3 placebo), >30 days after LMP in 2 participants (1
vaccine, 1 placebo), and date of LMP not know n in 1 participant (1 vaccine, 0 placebo).
Unsolicited AEs related to pregnancy include a case of spontaneous abortion and a case of
elective abortion, both in the placebo group. One participant in the placebo group is lost to
follow -up. Pregnancy outcomes are otherwise unknown at this time.

A combined developmental and perinatal/postnatal reproductive toxicity study of mRNA -1273 in
rats w as submitted to FDA on December 4, 2020. FDA review of this study concluded that
mRNA 1273 given prior to mating and during gestation periods at dose of 100 µg did not have
any adverse effects on female reproduction, fetal/embryonal development, or postnatal



                                                                               Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 47 of 61



developmental except for skeletal variations which are common and typically resolve postnatally
w ithout intervention.

Safety Summary
The information provided by the Sponsor was adequate for review and to make conclusions
about the safety of the mRNA -1273 vaccine in the context of the proposed indication and
population for intended use under EUA . The number of participants in the Phase 3 safety
population (N=30,350; 15,184 vaccine,15,165 placebo) meets the expectations described in
FDA ’s Guidance on Development and Licensure of Vaccines to Prevent COVID-19 for efficacy.
The initial EUA request was based on data from the pre-specified interim analysis (November
11, 2020 data cutoff) with a median follow-up duration of 7 w eeks after dose 2; this interim
analysis data is the primary basis of this EUA review and conclusions. Data and analyses from
a November 25, 2020 data cut with a median duration of at least 2 months follow-up after
completion of the 2-dose primary vaccination series was submitted as an amendment to the
EUA request on December 7, 2020. The FDA has independently verified all new deaths
(including those reported through December 3, 2020) and other SAEs, and the rates and types
of solicited and unsolicited AEs from the November 25, 2020 dataset. No new safety concerns
have been identified. The totality of the data package submitted in the EUA request meets the
A gency’s expectations on the minimum duration of follow-up.

Local site reactions and systemic solicited events after vaccination were frequent and mostly
mild to moderate. The most common solicited adverse reactions were injection site pain
(91.6%), fatigue (68.5%), headache (63.0%), muscle pain (59.6%), joint pain (44.8%), and chills
(43.4%); 0.2% to 9.7% were reported as severe, with severe solicited adverse reactions being
more frequent after dose 2 than after dose 1 and generally less frequent in adults ≥65 years of
age as compared to younger participants. Among unsolicited adverse events of clinical interest,
lymphadenopathy-related events were reported in 173 participants (1.1%) in the vaccine group
and 95 participants (0.63%) in the placebo group, reflecting a similar imbalance in solicited
axillary swelling or tenderness indicating lymphadenopathy (reported by 21.4% of vaccine
recipients <65 years of age and in 12.4% of vaccine recipients ≥65 years of age, as compared
w ith 7.5% and 5.8% of placebo recipients in those age groups, respectively). There was a
numerical imbalance in hypersensitivity adverse events across study groups, with 1.5% of
vaccine recipients and 1.1% of placebo recipients reporting such events in the Safety Set.
There w ere no anaphylactic or severe hypersensitivity reactions with close temporal relation to
the vaccine. Throughout the safety follow-up period to date, there has been three reports of
Bell’s palsy in the vaccine group and one in the placebo group. Currently available information is
insufficient to determine a causal relationship with the vaccine. There were no other notable
patterns or numerical imbalances between treatment groups for specific categories of adverse
events (including other neurologic, neuro-inflammatory, and thrombotic events) that would
suggest a causal relationship to mRNA -1273.

A s of December 3, 2020, there were a total of 13 deaths reported in the study (6 vaccine, 7
placebo). These deaths represent events and rates that occur in the general population of
individuals in these age groups. The frequency of non-fatal serious adverse events was low and
w ithout meaningful imbalances between study arms (1% in the mRNA -1273 group and 1% in
the placebo group). The most common SAEs in the vaccine group which were numerically
higher than the placebo group were myocardial infarction (0.03%), cholecystitis (0.02%), and
nephrolithiasis (0.02%), although the small numbers of cases of these events do not suggest a
causal relationship. The most common SA Es in the placebo arm which were numerically higher




                                                                           Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 48 of 61



than the vaccine arm, aside from COV ID-19 (0.1%), were pneumonia (0.05%) and pulmonary
embolism (0.03%).

4.3 Study DMID Protocol 20-0003

Study Design

DMID Protocol 20-0003 is an ongoing Phase 1, open-label, first-in-human, dose-ranging study
to evaluate the safety and immunogenicity of mRNA -1273 in healthy adults 18 years of age and
older. A total of 120 participants without risk factors for progression to severe COV ID-19 were
enrolled into one of 10 age and dose cohorts to receive 2 injections of 25 µg, 50 µg, 100 µg, or
250 µg of mRNA -1273 given 28 days apart. The study included 60 participants 18 through 55
years of age, 30 participants 56 through 70 years of age, and 30 participants 71 years and
older. Participants will be followed safety and immunogenicity for 12 months after last
vaccination.

Study Objectives/Endpoints Relevant to the EUA

The immunogenicity objectives are to evaluate the binding antibody (bAb) concentrations for
spike IgG as measured by ELISA and neutralizing antibody (nAb) titers as measured by PsVNA
for all dose levels at baseline and at various time points after vaccination. The study also
evaluated T-cell responses elicited by the mRNA -1273 vaccine as assessed by an intracellular
cytokine stimulation assay. All participants are followed for solicited adverse reactions through 7
days post each vaccination. Unsolicited AEs are collected through 28 days after each
vaccination. All SAEs and medically attended adverse events are collected through the end of
the study.

Statistical Analysis

No formal statistical hypothesis was tested in this study, and all results were descriptive.

Study Results

The study showed a dose response in participants across all age groups as measured by both
binding and neutralizing antibodies after 2 doses. There was a comparable response between
the 100-µg and 250-µg dose groups, and both were greater compared to the 25-µg group. The
bA b and nAb levels seen after 2 doses of 100 µg or 250 µg of mRNA -1273 were similar in
magnitude compared to those seen in pooled convalescent sera from patients recovered from
COV ID-19. A ll dose levels elicited CD4+ T-cell responses that were strongly biased tow ard
expression of Th1 cytokines, with minimal Th2 cytokine expression. This Th1-dominant profile
w as clinically reassuring in terms of risk of developing vaccine-induced disease. These results,
along w ith the interim safety data showing a low er incidence of reactogenicity in the 100-µg
group compared to the 250-µg group, led to the selection of the 100 µg dose to advance to
Phase 2 and 3. Preliminary safety data from this Phase 1 study show a similar profile to that
observed in the Phase 3 study. No SA Es or severe COVID-19 cases have been reported from
this study as of November 16, 2020.




                                                                            Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 49 of 61



4.4 Study mRNA-1273-P201

Study Design

Study mRNA -1273-P201 is an ongoing phase 2a, randomized, observer-blind, placebo-
controlled, dose-confirmation study to evaluate the safety, reactogenicity, and immunogenicity
of mRNA -1273 in healthy adults 18 years and older. The study enrolled 600 participants,
consisting of 300 participants 18 to <55 years old and 300 participants 55 years and older, who
w ere randomized equally to receive either 2 doses of 50 µg of mRNA -1273, 100 µg of mRNA -
1273, or saline placebo given 28 days apart. Participants will be followed for safety and
immunogenicity for 12 months post last vaccination.

Study Objectives/Endpoints Relevant to the EUA

The immunogenicity objectives are to evaluate the immunogenicity of 2 doses of mRNA -1273 at
the 2 dose levels (50 µg and 100 µg) administered 28 days apart as assessed by level of bAb
and by nA b titers at baseline and at various time points after vaccination. All participants are
follow ed for solicited adverse reactions through 7 days post each vaccination. Unsolicited AEs
are collected through 28 days after each vaccination. All SAEs and medically attended adverse
events are collected through the end of the study.

Statistical Analysis

No formal statistical hypothesis was tested in this study and all results were descriptive.

Study Results

The immune response as assessed by bAb and nAb after 2 doses were comparable in the
50-µg and 100-µg dose groups, with an overall geometric mean fold rise (GMFR)>20-fold in
bA B as measured by ELISA and >50-fold in nAb as measured by microneutralization assay at
28 days post-dose 2. In the 100-µg dose group, the older age cohort (≥55 years) had slightly
low er bAb response when compared to the younger age cohort (18 to <55 years) at 28 days
post-dose 2, but the nAb response was similar between both age groups

Safety profile was similar to that reported in the Phase 3 study. Laboratory evaluations
(including complete blood count, liver function tests, kidney functions tests, and coagulation
studies) were conducted for participants ≥55 years of age (N=100) at baseline and at 1 month
after the second dose (Day 29, Day 57). According to narratives that the Sponsor provided to
FDA on December 6, 2020, there were 2 participants in the 100-µg group who experienced
Grade 3 decreases in hemoglobin (Grade 0 reported at baseline), but both Grade 3 values were
w ithin normal range and not clinically significant. The overall event rates were not provided.

A s of December 6, 2020, there were 3 SA Es reported in the vaccine group: a 65-year-old
participant with community acquired pneumonia 25 days after vaccination, a 72-year-old
participant with arrhythmia after being struck by lightning 28 days after vaccination, and an 87-
year-old participant with worsening of chronic bradycardia 45 days after vaccination. On FDA
review of the narratives, none of these SAEs are assessed as related. There were no cases of
severe COV ID-19 reported in the study.




                                                                            Pavlock v. USM Complaint Ex. B
          Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 50 of 61



5.   FDA Review of Other Information Submitted in Support of the EUA

5.1 Sponsor’s Plans for Continuing Blinded, Placebo-Controlled Follow-Up

Moderna expects that participants, including approximately 25% who are healthcare workers,
may request unblinding to receive mRNA -1273 or another vaccine potentially available under
EUA external to the trial. More extensive participant-driven crossover would be expected to alter
the composition of the trial population, with greatly increased participant dropout due to a large
proportion of participants belonging to priority vaccination groups desiring to be vaccinated with
vaccine made available under EUA . Moderna is evaluating the opportunity to amend the
protocol to proactively reconsent participants who received placebo to be offered open-label
mRNA -1273 vaccination and to remain in the trial, enabling Moderna to continue to collect the
relevant safety and effectiveness data over the entire two years of follow-up while increasing the
likelihood of retaining participants on trial. Moderna has represented that a blinded crossover
design is not feasible for them to implement, due to unw illingness of trial participants to engage
in such a design, and that availability of vaccine allocated for clinical trials, which will expire
soon and cannot be used under EUA , is an argument against a staged crossover approach
according to EUA vaccine prioritization and availability for certain subgroups. Adverse events
among those vaccinated within the open label crossover will be captured, regardless of the
treatment group to which the participants were originally allocated, over the entire follow-up
period of 24 months.

5.2 Pharmacovigilance Activities

Moderna submitted a Pharmacovigilance Plan (PV P) to monitor safety concerns that could be
associated with the Moderna COV ID-19 Vaccine. The Sponsor identified vaccine-associated
enhanced disease (which includes but is not limited to vaccine-associated enhanced respiratory
disease) and anaphylactic reactions (including anaphylaxis) as important potential risks. Use in
the pediatric population, use in pregnant and breast-feeding women, immunogenicity in
participants with immunosuppression, concomitant administration with non-COVID vaccines,
long-term safety and long-term effectiveness are areas the Sponsor identified as missing
information. Division of Epidemiology recommendations are as follows:

     1. Mandatory reporting by the Sponsor of the following events to V accine Adverse Event
        Reporting System (VAERS) w ithin 15 days:
           • V accine administration errors whether or not associated with an adverse event
           • Serious adverse events (irrespective of attribution to vaccination)
           • Cases of Multisystem Inflammatory Syndrome in adults
           • Cases of COV ID-19 that result in hospitalization or death

     2. The Sponsor will conduct periodic aggregate review of safety data and submit periodic
        safety reports at monthly intervals. Each periodic safety report is required to contain
        descriptive information which includes:
           • A narrative summary and analysis of adverse events submitted during the
               reporting interval, including interval and cumulative counts by age groups, special
               populations (e.g., pregnant women), and adverse events of special interest
           • New ly identified safety concerns in the interval
           • A ctions taken since the last report because of adverse experiences (for example,
               changes made to Vaccination Provider fact sheets, changes made to studies or
               studies initiated)



                                                                            Pavlock v. USM Complaint Ex. B
     Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 51 of 61



3. Moderna will conduct post-authorization observational studies for safety to evaluate the
   association between Moderna COVID-19 Vaccine and a pre-specified list of adverse events
   of special interest (AESI) along with deaths and hospitalizations, and severe COVID-19
   disease. The study population should include individuals administered the authorized
   Moderna COVID-19 Vaccine under this EUA in the general US population, populations of
   interest such as healthcare workers, pregnant women, immunocompromised individuals,
   subpopulations with specific comorbidities. The studies should be conducted in large scale
   databases with an active comparator. Moderna will provide protocols and status update
   reports to the IND 19745 with agreed-upon study designs and milestone dates.
   The Sponsor has proposed the following three planned surveillance studies:
   • Pregnancy Cohort:
       The Sponsor plans to establish a pregnancy registry with an internal unvaccinated
       comparator cohort to monitor vaccination during pregnancy within populations
       expected to receive the vaccine under EUA , and to submit a full protocol for FDA
       review and approval prior to study start.
   • A ctive Follow -up for Safety:
       This study is an active safety surveillance activity conducting retrospective analyses
       of medical and pharmacy claims data to address three objectives; estimation of
       background rates of 26 prespecified adverse events of special interest (AESI),
       descriptive analyses of observed versus expected rates, and self-controlled risk
       interval analyses that will be conducted if certain criteria are met from the descriptive
       analyses. The planned study duration is through December 2022.
   • Real World Effectiveness Study:
       This study is a prospective cohort study to be conducted at Kaiser Permanente
       Southern California to evaluate vaccine effectiveness in preventing the following
       outcomes; laboratory confirmed and clinical COV ID-19 infection, hospitalization, and
       mortality for COVID-19. V accinated subjects will receive Moderna COV ID-19
       V accine between January 1, 2021 and December 31, 2021, and the comparator
       group w ill be age matched, unvaccinated KPSC members. The planned study
       duration is through December 31, 2023.

   FDA w ill provide feedback on these studies after further review of protocols once
   submitted by the Sponsor.

4. Mandatory reporting by vaccination providers to VAERS for the following events:
     • V accine administration errors whether or not associated with an adverse event
      • Serious adverse events (irrespective of attribution to vaccination)
      • Cases of Multisystem Inflammatory Syndrome in children and adults
      • Cases of COV ID-19 that result in hospitalization or death

5. A ctive surveillance of vaccine recipients via the v-safe program. V -safe is a new
   smartphone-based opt-in program that uses text messaging and web surveys from CDC
   to check in with vaccine recipients for health problems following COV ID-19 vaccination.
   The system also will provide telephone follow-up to anyone who reports medically
   significant (important) adverse events. Responses indicating missed work, inability to do
   normal daily activities, or that the recipient received care from a doctor or other
   healthcare professional will trigger the VAERS Call Center to reach out to the participant
   and collect information for a VAERS report, if appropriate.




                                                                        Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 52 of 61



5.3 Non-Clinical Studies

Toxicology Studies

To support their EUA request, Moderna submitted the following toxicology studies:

   (1) Repeat-dose toxicity study of five formulated RNA platforms encoding for viral proteins
       by repeated intramuscular administration to Sprague Daw ley rats. Study #5002045 and
       5002045 reviewed under MF19622. Study # 5002034 and 5002158 reviewed under IND
       17725. Study #5002400 reviewed under IND19088. Study #5002033 reviewed under
       IND 17741.
   (2) Repeat dose toxicity study of mRNA -1273 by intramuscular injection in Sprague Daw ley
       rats. Study #2308-123 reviewed under IND 19745.
   (3) Intramuscular combined developmental and perinatal/postnatal reproductive toxicity
       study of mRNA -1273 in rats. Study#20248897 reviewed under IND 19745.

Based on nonclinical toxicity assessment, there were no significant safety issues to report. Tw o
intramuscular injections of mRNA -1273 at doses up to 100 ug were well tolerated in rats.
Intramuscular administrations of mRNA -1273 at dose of 100 ug to rats prior to mating and
during gestation period did not reveal effects on female reproduction, fetal/embryonic
development and postnatal development.

Other Non-Clinical Studies

Several nonclinical studies in mice, hamsters, and rhesus macaques were conducted to support
the safety and efficacy of the mRNA -1273 COVID-19 vaccine. mRNA -1273 was assessed for
immunogenicity and for protection against SARS-CoV-2 challenge in mice, hamsters, and
rhesus macaques. mRNA -1273 was highly immunogenic in all species tested with strong
antigen-binding IgG and high titer neutralizing antibody responses together with a Th1-
phenotype CD4+ response, as well as an IFNγ+, IL-2+, CD8+ T-cell response, after a single
immunization. A nimals immunized intramuscularly had readily detectable S-binding IgG and
SA RS-CoV -2 neutralizing titers (NT50) as early as one week after a single immunization, and
these titers were boosted substantially with a second immunization. Immunized mice were
challenged with a mouse-adapted SARS-CoV-2, and hamsters and macaques were challenged
w ith wild-type SARS-CoV-2. The mRNA -1273 vaccine was protective in all three species as
indicated by a substantial decrease in viral RNA in bronchoalveolar lavage fluid and the nasal
turbinates in the immunized animals as compared with the controls. In addition, there was no
histopathologic or radiographic evidence of vaccine-elicited enhanced disease in immunized
animals. Based on current hypotheses regarding the etiology of vaccine-associated enhanced
respiratory disease, the data are reassuring due to: (1) the robust induction of functional (i.e.,
neutralizing) antibodies in mice, hamsters, and rhesus macaques; (2) the Th1 bias in T-cell
responses; and (3) the reduced viral load and lack of disease markers in vaccinated animals
challenged with SARS-CoV-2.

5.4 Chemistry, Manufacturing, and Control (CMC) Information

The Moderna COV ID-19 vaccine (Code number mRNA -1273) is a nucleoside-modified
messenger RNA (mRNA )-based vaccine indicated for active immunization for the prevention of
coronavirus disease 2019.




                                                                           Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 53 of 61



The manufacturing process for the drug substance (DS) consists of                  (b) (4)
                                             The mRNA -1273 drug product (DP) is manufactured
by                                      (b) (4)                                  filling of final
containers and labeling/packaging. To support the EUA request, process performance
qualification (PPQ) data and in-process, release, and characterization data for DS and DP lots
w ere provided for each manufacturing facility. Once authorized, the Sponsor will submit the
Certificates of Analysis (CoAs) of DS and DP lots to be distributed under EUA for FDA review at
least 48 hours prior to lot distribution.

The DS manufacturing process underwent scale-related changes during vaccine development
to increase production capacity. DS and DP Scale A was used for the manufacture of Phase 3
clinical-trial material (CTM), w hile DS and DP Scale B w ill be used in the manufacture of
vaccine intended for emergency use. An in-depth analytical comparability assessment based on
a minimum of 3 DS PPQ lots and 3 DP PPQ lots at each Scale A and Scale B w as performed.
The submitted data show that the DS and DP lots manufactured at Scale A and Scale B are
highly comparable, and the DS lots manufactured at Scale B in different facilities are also
comparable. The manufacturing process and controls have been well characterized and
qualified. A more comprehensive comparability assessment encompassing additional lots is
ongoing and the results will be provided to the EUA upon completion of the study.
Stability studies have been designed to support the use of vaccine under the EUA . A ll available
stability data generated using the mRNA -1273 DS and DP lots support the emergency
deployment of the Moderna COV ID-19 vaccine. All stability studies of the DS and DP lots are
ongoing and will continue to be monitored. Stability data will be submitted to the EUA as they
become available.

The analytical procedures developed and used for the release and stability monitoring of
mRNA 1273 DS and DP include tests to ensure vaccine safety, identity, purity, quality, and
potency. All non-compendial analytical procedures have been adequately validated. The
validation results demonstrate acceptable precision, accuracy, sensitivity, specificity, and
reproducibility of the analytical assays, indicating that they are suitable for the quality control of
DS and DP.

The manufacture of the Moderna COV ID-19 Vaccine is performed at a number of facilities. For
each of these facilities, FDA requested and reviewed information on equipment, facilities, quality
systems and controls, container closure systems as well as other information described in the
guidance, “Emergency Use Authorization for Vaccines to Prevent COV ID-19, October 2020”, to
ensure that there is adequate control of the manufacturing processes and facilities.

In particular, the following information was assessed:
    • Facilities appear to be adequately designed and maintained and manufacturing process,
        personnel, air direction and waste flow are suitable for manufacturing.
    • Multiple product manufacturing areas and equipment used to manufacture the COV ID-
        19 vaccine were assessed and cleaning and changeover procedures were evaluated
        and appear adequate. Cross-contamination controls appear suitable to mitigate risk of
        cross contamination.
    • The successful qualification of critical equipment for drug substance and drug product
        manufacturing was verified.
    • A septic process information and validation studies were assessed and appear
        acceptable.



                                                                               Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 54 of 61



   •   Drug product solution sterilization by filtration was reviewed and appears acceptable.
   •   Sterilization and depyrogenation of pertinent equipment and materials, including
       container/closure components, description and validation studies appear acceptable.
   •   Utilities qualification studies including HVAC systems, appear adequate. Air cleanliness
       of the manufacturing cleanrooms were adequately controlled and maintained.
   •   Container/closure integrity studies to ensure sterility of drug product in the final container
       w ere conducted and appear adequate.

FDA also performed a site visit at one facility, reviewed the inspectional histories of all
applicable facilities and all available information to ascertain whether each facility meets current
good manufacturing practice requirements. We find that all the facilities are adequate to support
the use of the Moderna COV ID-19 vaccine under an Emergency Use Authorization.

5.5 Clinical Assay Information

Tw o diagnostic assays were used for the assessment of the Phase 3 clinical study efficacy
endpoints. The Roche Elecsys Anti-SARS-CoV -2 assay was used for the evaluation of SARS-
CoV -2 serostatus of study participants before vaccination. The Viracor Eurofins Clinical
Diagnostics RT-qPCR w as used to determine the virus infection status of study participants
before vaccination and to confirm COV ID-19 cases for the evaluation of clinical-study endpoints.
Both assays have received FDA emergency use authorization. Additional data were submitted
to support the suitability of both assays for their intended use in the Phase 3 clinical study for
mRNA 1273. The Roche Elecsys Anti-SARS-CoV-2 assay is done under contract to PPD Global
Central Laboratories, and the RT-qPCR assay is done by Viracor Eurofins Clinical Diagnostics.
Both contracting laboratories are CA P-accredited and CLIA certified.

5.6 Inspections of Clinical Study Sites

Bioresearch Monitoring (BIMO) inspections were conducted at nine domestic clinical investigator
sites participating in the conduct of study protocol mRNA -1273-P301, A Phase 3, Randomized,
Stratified, Observer-Blind, Placebo-Controlled Study to Evaluate the Efficacy, Safety, and
Immunogenicity of mRNA-1273 SARS-CoV-2 Vaccine in Adults Aged 18 Years and Older. Tw o
of the inspections revealed deficiencies regarding the clinical investigators’ conduct of the study.
The deficiencies initially gave FDA cause for concern about the adequacy of the Sponsor’s
study monitoring. Upon further review, including consideration of additional information provided
by the Sponsor, however, FDA determined that the Sponsor had a comprehensive system in
place to routinely monitor compliance at all sites. FDA also determined that prior to FDA ’s
inspections, this system was effective at independently identifying the deficiencies at the two
sites, leading to implementation of corrective action plans at both sites. Follow ing review of
study-wide compliance information provided by the Sponsor that included a comprehensive and
frequent monitoring plan already in place, FDA did not identify systemic concerns with trial
conduct across the other study sites. In light of the Sponsor’s comprehensive system for
monitoring compliance at all sites, FDA has confidence in the data from the sites that were not
inspected. The Letter of Authorization will include a condition about continued monitoring of the
performance of the clinical investigators.

5.7 EUA Prescribing Information and Fact Sheets

The Prescribing Information, Fact Sheet for Health Care Providers, Fact Sheet for Recipients
w ere reviewed, and suggested revisions sent to the sponsor. The revised Fact Sheets are
accurate, not misleading, and appropriate for the proposed use of the product under EUA .



                                                                             Pavlock v. USM Complaint Ex. B
          Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 55 of 61



6.   Benefit/Risk Assessment in the Context of Proposed Indication and Use Under EUA

6.1 Known Benefits

The known benefits among recipients of the proposed vaccine relative to placebo are:
•    Reduction in the risk of confirmed COV ID-19 occurring at least 14 days after the second
     dose of vaccine
•    Reduction in the risk of confirmed severe COV ID-19 occurring at least 14 days after the
     second dose of vaccine

The 2-dose vaccination regimen was highly effective in preventing PCR-confirmed COV ID-19
occurring at least 14 days after receipt of the second dose. Secondary efficacy analyses
show ed consistency with outcomes in the primary efficacy analysis; the vaccine was effective in
preventing COV ID-19 using a less restrictive definition of the disease and considering all cases
starting 14 days after the first injection. Efficacy findings in the interim analysis were also
consistent across various subgroups, including racial and ethnic minorities, participants ages 65
years and older, and those at risk for severe COV ID-19 disease due to obesity, diabetes,
cardiac disease, liver disease, chronic lung disease, mild to severe asthma, and infection with
HIV , although the efficacy estimate in participants ages 65 years and older was slightly lower in
the primary efficacy analysis.

6.2 Unknown Benefits/Data Gaps

Duration of protection
As the interim and final analyses have a limited length of follow-up, it is not possible to assess
sustained efficacy over a period longer than 2 months.

Effectiveness in certain populations at high-risk of severe COVID-19
Although the proportion of participants at high risk of severe COVID-19 is adequate for the
overall evaluation of safety in the available follow-up period, the subsets of certain groups such
as immunocompromised individuals (e.g., those with HIV/AIDS) are too small to evaluate
efficacy outcomes.

Effectiveness in individuals previously infected with SARS-CoV-2
Limited data suggest that individuals with prior SARS-CoV -2 infection can be at risk of COV ID-
19 (i.e., re-infection) and may benefit from vaccination. Regarding the benefit of the mRNA -1273
for individuals with prior infection with SARS-CoV 2, participants with a know n history of SARS-
CoV -2 infection were excluded from the Phase 3 study, and there was only one case of COVID-
19 among study participants with positive SARS-COV-2 infection status at baseline. Thus, the
study was not designed to assess the benefit in individuals with prior SARS-CoV-2 infection.

Effectiveness in pediatric populations
No efficacy data are available for ages 17 years and younger.




                                                                             Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 56 of 61



Future vaccine effectiveness as influenced by characteristics of the pandemic, changes
in the virus, and/or potential effects of co-infections
The study enrollment and follow-up occurred during the period of July 27, 2020 to November 21,
2020, in sites across the United States. The evolution of the pandemic characteristics, such as
increased attack rates, increased exposure of subpopulations, as well as potential changes in
the virus infectivity, antigenically significant mutations to the S protein, and/or the effect of co-
infections may potentially limit the generalizability of the efficacy conclusions over time.
Continued evaluation of vaccine effectiveness following issuance of an EUA and/or licensure
will be critical to address these uncertainties.

Vaccine effectiveness against asymptomatic infection
Data are limited to assess the effect of the vaccine in preventing asymptomatic infection as
measured by detection of the virus and/or detection of antibodies against non-vaccine antigens
that would indicate infection rather than an immune response induced by the vaccine. Additional
evaluations will be needed to assess the effect of the vaccine in preventing asymptomatic
infection, including data from clinical trials and from the vaccine’s use post-authorization.

Vaccine effectiveness against long-term effects of COVID-19 disease
COVID-19 disease may have long-term effects on certain organs, and at present it is not
possible to assess whether the vaccine will have an impact on specific long-term sequelae of
COVID-19 disease in individuals who are infected despite vaccination. Demonstrated high
efficacy against symptomatic COVID-19 should translate to overall prevention of COVID-19-
related sequelae in vaccinated populations, though it is possible that asymptomatic infections
may not be prevented as effectively as symptomatic infections and may be associated with
sequelae that are either late-onset or undetected at the time of infection (e.g., myocarditis).
Additional evaluations will be needed to assess the effect of the vaccine in preventing long-term
effects of COVID-19, including data from clinical trials and from the vaccine’s use post-
authorization.

Vaccine effectiveness against mortality
A larger number of individuals at high risk of COVID-19 and higher attack rates would be
needed to confirm efficacy of the vaccine against mortality. However, non-COVID vaccines
(e.g., influenza) that are efficacious against disease have also been shown to prevent disease-
associated death.13-16 Benefits in preventing death should be evaluated in large observational
studies following authorization.

Vaccine effectiveness against transmission of SARS-CoV-2
Data are limited to assess the effect of the vaccine against transmission of SARS-CoV-2 from
individuals who are infected despite vaccination. Demonstrated high efficacy against
symptomatic COV ID-19 may translate to overall prevention of transmission in populations with
high enough vaccine uptake, though it is possible that if efficacy against asymptomatic infection
w ere lower than efficacy against symptomatic infection, asymptomatic cases in combination with
reduced mask-wearing and social distancing could result in significant continued transmission.
A dditional evaluations including data from clinical trials and from vaccine use post-authorization
w ill be needed to assess the effect of the vaccine in preventing virus shedding and
transmission, in particular in individuals with asymptomatic infection.




                                                                             Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 57 of 61



6.3 Known Risks

The vaccine elicited increased local and systemic adverse reactions as compared to those in
the placebo arm, usually lasting a few days. The most common solicited adverse reactions were
pain at injection site (91.6%), fatigue (68.5%), headache (63.0%), muscle pain (59.6%), joint
pain (44.8%), and chills (43.4%). Adverse reactions characterized as reactogenicity were
generally mild to moderate; 0.2% to 9.7% of these events were reported as severe, with severe
solicited adverse reactions being more frequent after dose 2 than after dose 1 and generally
less frequent in older adults (≥65 years of age) as compared to younger participants. Among
reported unsolicited adverse events, lymphadenopathy occurred much more frequently in the
vaccine group than the placebo group and is plausibly related to vaccination.

The number of participants reporting hypersensitivity-related adverse events was numerically
higher in the vaccine group compared with the placebo group (258 events in 233 participants
[1.5%] vs. 185 events in 166 participants [1.1%]). The trial excluded participants with known or
suspected history of allergic reaction to components of the mRNA -1273 vaccine but did not
exclude participants with other allergies. There were no anaphylactic or severe hypersensitivity
reactions with close temporal relation to the vaccine. How ever, at the time of this review,
anaphylactic reactions have been reported following administration of the Pfizer/BioNTech
COV ID-19 vaccine, which is based on a similar mRNA /LNP platform, during vaccination
campaigns in the US and UK. Tw o of these reports (both in the UK) w ere in individuals with
prior history of severe/anaphylactic reactions to food or drug allergens that are not components
of the vaccine. In the US, tw o individuals without known history of allergic reactions experienced
anaphylaxis within minutes after vaccination, one resulting in hospitalization, and several
apparently less severe immediate hypersensitivity reactions have also been reported. All of
these events were treated with appropriate medical interventions, and none were fatal.
Investigation into these events and the potential for mRNA /LNP vaccines to cause severe
allergic/anaphylactic reactions is ongoing. The prescribing information and fact sheets for use of
mRNA -1273 under EUA w ill describe the need for post-vaccination monitoring for severe
immediate hypersensitivity or anaphylactic reactions and need for facilities where vaccinations
are being conducted to have medical treatment immediately available to respond to such
reactions. Additionally, surveillance for allergic reactions, including severe or anaphylactic
reactions, following vaccination with mRNA -1273 will proceed through established mechanisms
(e.g., mandatory reporting of AEs to VAERS by vaccine providers) and investigated rapidly
through joint efforts by CDC and FDA .

Serious adverse events, while uncommon (1.0% in both treatment groups), represented medical
events that occur in the general population at similar frequency as observed in the study. Of the
7 SA Es in the mRNA -1273 group that were considered as related by the investigator, FDA
considered 3 as related: intractable nausea and vomiting (n=1), facial swelling (n=2). For the
serious adverse events of rheumatoid arthritis, peripheral edema/dyspnea with exertion, and
autonomic dysfunction, a possibility of vaccine contribution cannot be excluded. For the event of
B-cell lymphoma, an alternative etiology is more likely. An SAE of Bell’s palsy occurred in a
vaccine recipient, for which a causal relationship to vaccination cannot be concluded at this
time.

No specific safety concerns were identified in subgroup analyses by age, race, ethnicity,
medical comorbidities, or prior SA RS-CoV-2 infection.




                                                                           Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 58 of 61



6.4 Unknown Risks/Data Gaps

Safety in certain subpopulations
There are currently insufficient data to make conclusions about the safety of the vaccine in
subpopulations such as children less than 18 years of age, pregnant and lactating individuals,
and immunocompromised individuals.

FDA review of a combined developmental and perinatal/postnatal reproductive toxicity study of
mRNA -1273 in female rats concluded that mRNA 1273 given prior to mating and during
gestation periods at dose of 100 µg did not have any effects on female reproduction,
fetal/embryonal development, or postnatal developmental except for skeletal variations which
are common and typically resolve postnatally without intervention

Adverse reactions that are very uncommon or that require longer follow-up to be
detected
Follow ing authorization of the vaccine, use in large numbers of individuals may reveal
additional, potentially less frequent and/or more serious adverse events not detected in the trial
safety population of approximately 30,000 participants over the period of follow-up at this time.
A ctive and passive safety surveillance will continue during the post-authorization period to
detect new safety signals.

A lthough the safety database revealed an imbalance of cases of Bell’s palsy (3 in the vaccine
group and 1 in the placebo group), causal relationship is less certain because the number of
cases was small and not more frequent than expected in the general population. Further signal
detection efforts for these adverse events will be informative with more widespread use of the
vaccine.

Vaccine-enhanced disease
A vailable data do not indicate a risk of vaccine-enhanced disease, and conversely suggest
effectiveness against severe disease within the available follow-up period. How ever, risk of
vaccine-enhanced disease over time, potentially associated with waning immunity, remains
unknow n and needs to be evaluated further in ongoing clinical trials and in observational studies
that could be conducted following authorization and/or licensure.

7.   VRBPAC Meeting Summary

The V accines and Related Biological Products Advisory Committee (VRBPA C) convened on
December 17, 2020, to discuss Moderna’s EUA request. The meeting agenda included: an
overview by FDA on EUA and considerations specific to COV ID-19 vaccines; a presentation on
conduct of placebo-controlled studies in the event that a vaccine becomes available under EUA ;
presentation of data from studies of the Moderna COVID-19 V accine by representatives of
Moderna; a public comment period; an FDA presentation of its independent review of the data
submitted in support of the EUA request; and a discussion and vote by the VRBPA C.

The V RBPA C w as asked to discuss the following items, with no vote:

In considering Moderna’s plans for unblinding and crossover of placebo recipients, please
discuss the most critical data to further inform vaccine safety and effectiveness to support
licensure that should be accrued in:



                                                                           Pavlock v. USM Complaint Ex. B
          Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 59 of 61



     •   Ongoing clinical trials with the Moderna COV ID-19 vaccine
     •   Other studies (e.g., additional clinical trials or observational studies) with the Moderna
         COV ID-19 vaccine

Regarding critical data to be obtained in ongoing trials with the Moderna COV ID-19 vaccine,
committee members discussed the importance of collecting blood specimens obtained from
breakthrough cases to evaluate T- and B- cell immunity and to identify correlates of protection,
and the importance of collecting respiratory specimens obtained from breakthrough cases to
evaluate effect of the vaccine on shedding of infectious virus and to provide information about
potential antigenic escape mutants. Members commented that efforts should be made to obtain
data on long term safety of the vaccine, waning of immunity, the vaccine’s impact on virus
transmission, and asymptomatic infection. In addition, they suggested that ongoing studies
should collect additional data on vaccine effectiveness in subjects at increased risk for COVID-
19, pregnant women and pediatric populations.

Committee members w ere asked to discuss whether the ongoing Phase 3 trial should be
continued using a blinded cross-over design or an open-label design as proposed by Moderna.
Some members stressed the importance of using a blinded cross-over design in order to
preserve data integrity and to allow an evaluation of waning of immunity and duration of
protection. Other members opined that even though a blinded cross-over design would be
ideal, it w ould present with logistical challenges, and that high drop-out rates can be anticipated
because clinical trial participants would obtain a vaccine made available under EUA before a
blinded cross-over could be implemented. Therefore, open-label unblinded vaccination of
placebo recipients, even though not ideal, may be a more realistic option. How ever, to preserve
blinded placebo-controlled follow-up for as long as is practical, some committee members
opined that placebo recipients should be offered the vaccine as they become eligible for
vaccination according to CDC prioritization groups.

The committee suggested for the following data to be obtained in additional studies (e.g.,
additional clinical trials or observational studies) with the Moderna COVID-19 vaccine: data on
vaccine effectiveness in the elderly, immunogenicity data from dose ranging studies, in
particular in immunocompromised subpopulations, effectiveness of the vaccine following one
dose, and interchangeability of the tw o COVID-19 mRNA vaccines. Additional studies should
be conducted to obtain data regarding duration of protection, to identify a correlate of protection,
to further evaluate Bell’s palsy as an adverse event as well as to evaluate other neurological
and cardiac outcomes (both in terms of vaccine safety and effect of vaccination on prevention of
these outcomes when related to COV ID-19), co-administration with other vaccines, and vaccine
safety and effectiveness in pregnant and pediatric subjects.

Follow ing this discussion, the VRBPA C w as asked to vote on whether, based on the totality of
scientific evidence available, the benefits of the Moderna COVID-19 V accine outweigh its risks
for use in individuals 18 years of age and older. The results of the vote were as follows: Yes =
20, No = 0, A bstain = 1. Thus, the committee voted in favor of a determination that based on the
totality of scientific evidence available, the benefits of the Moderna COVID-19 V accine outweigh
its risks for use in individuals 18 years of age and older.

8.   Overall Summary and Recommendation

Follow ing review of information submitted in support of the EUA request and considering
V RBPA C recommendations from the December 17, 2020 meeting, the review team concludes
that:



                                                                              Pavlock v. USM Complaint Ex. B
        Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 60 of 61



   •   A s summarized in Section 2 of this review, the chemical, biological, radiological, or
       nuclear (CBRN) agent referred to in the March 27, 2020 EUA declaration by the
       Secretary of HHS (SA RS-CoV -2) can cause a serious or life-threatening disease or
       condition.

   •   Based on the totality of scientific evidence available, including data from adequate and
       w ell-controlled trials described in Section 4 of this review, it is reasonable to believe that
       the Moderna COV ID-19 vaccine (mRNA -1273) may be effective in preventing such
       serious or life-threatening disease or condition that can be caused by SARS-CoV-2. In
       the final scheduled primary efficacy analysis of PCR-confirmed and adjudicated COV ID-
       19 cases in an ongoing randomized, blinded, placebo-controlled Phase 3 clinical trial,
       vaccine efficacy after 14 days post dose 2 was 94.1% (95% CI 89.3%, 96.8%). Efficacy
       outcomes were high across demographic subgroups and in participants with medical
       comorbidities associated with higher risk of severe COV ID-19. A secondary efficacy
       analysis using a more severe COV ID-19 case definition included 30 adjudicated cases in
       the placebo group and none in the vaccine group (though one severe case in the
       vaccine group was confirmed after this analysis). Additional post-hoc efficacy analyses
       also suggested efficacy against COV ID-19 in the time period between dose 1 and dose
       2.

   •   Based on the data summarized in Sections 4 and 5 of this review and assessment of
       benefits and risks in Section 6 of this review, the known and potential benefits of the
       vaccine outweigh the known and potential risks of the vaccine when used for active
       immunization to prevent COV ID-19 caused by SARS-CoV-2 in individuals 18 years of
       age and older. Know n benefits include reduction in the risk of confirmed COVID-19
       occurring at least 14 days after dose 2, reduction in the risk of confirmed COV ID-19 after
       dose 1 and before dose 2, and reduction in the risk of confirmed severe COV ID-19 any
       time after dose 1. Potential benefits that could be further evaluated but are not
       necessary to support an EUA include prevention of COVID-19 in individuals with
       previous SARS-CoV -2 infection, prevention of mortality and long-term complications of
       COV ID-19, reduction in asymptomatic SARS-CoV-2 infection and reduction of SARS-
       CoV -2 transmission. Known risks include common local and systemic adverse reactions
       (notably injection site reactions, headache, fever, chills, myalgia, and fatigue, all of which
       are usually mild to moderate and lasting a few days, with higher frequency in younger
       vaccine recipients compared with older vaccine recipients) and less commonly
       lymphadenopathy and allergic reactions. Potential risks that should be further evaluated
       include uncommon to rare clinically significant adverse reactions that may become
       apparent with more widespread use of the vaccine and with longer duration of follow-up
       (including further evaluation of risk of Bell’s palsy and severe allergic/anaphylactic
       reactions following vaccination), risks associated with vaccination of specific populations
       such as children younger than 18 years of age and pregnant and breastfeeding women,
       and w hether vaccine-enhanced disease could occur with waning of immunity.

   •   A s summarized in Section 2 of this review, there is no adequate, approved, and
       available alternative to the product to prevent COV ID-19 caused by SARS-CoV -2 in
       individuals 18 years of age and older.

The review team therefore recommends issuance of an EUA for use of the Moderna COVID-19
V accine for active immunization to prevent COV ID-19 caused by SARS-CoV -2 in individuals 18
years of age and older.




                                                                              Pavlock v. USM Complaint Ex. B
         Case 1:21-cv-02376-RDB Document 1-4 Filed 09/16/21 Page 61 of 61



9.    References

1.      Zhu N, Zhang D, Wang W, et al. A Novel Coronavirus from Patients with Pneumonia in
        China, 2019. The New England journal of medicine. 2020;382(8):727-733.
2.      Coronaviridae Study Group of the International Committee on Taxonomy of V. The
        species Severe acute respiratory syndrome-related coronavirus: classifying 2019-nCoV
        and naming it SA RS-CoV -2.
3.      Lu R, Zhao X, Li J, et al. Genomic characterisation and epidemiology of 2019 novel
        coronavirus: implications for virus origins and receptor binding. Lancet (London,
        England). 2020;395(10224):565-574.
4.      Hoffmann M, Kleine-Weber H, Schroeder S, et al. SA RS-CoV -2 Cell Entry Depends on
        A CE2 and TMPRSS2 and Is Blocked by a Clinically Proven Protease Inhibitor. Cell.
        2020;181(2):271-280.e278.
5.      Federal Food, Drug and Cosmetic A ct, 21 U.S.C. § 360bbb–3 and 360bbb-3b. (2011).
6.      FDA . Guidance for Industry: Emergency Use Authorization for Vaccines to Prevent
        COV ID-19. October 2020. https://www.fda.gov/regulatory-information/search-fda-
        guidance-documents/emergency-use-authorization-vaccines-prevent-covid-19.
7.      FDA . Guidance for Industry: Development and Licensure of Vaccines to Prevent COVID-
        19. June 2020. https://www.fda.gov/regulatory-information/search-fda-guidance-
        documents/development-and-licensure-vaccines-prevent-covid-19.
8.      National V accine Injury Compensation Program. Vaccine Injury Table, Revised and
        Effective March 21, 2017. https://www.hrsa.gov/sites/default/files/hrsa/vaccine-
        compensation/vaccine-injury-table.pdf.
9.      International Coalition of Medicines Regulatory Authorities. Statement on continuation of
        vaccine trials. http://www.icmra.info/drupal/en/covid-
        19/statement on continuation of vaccine trials. 2020.
10.     Krause PR, Fleming TR, Longini IM, et al. Placebo-Controlled Trials of Covid-19
        V accines - Why We Still Need Them. The New England journal of medicine. 2020.
11.     Wendler D, Ochoa J, Millum J, Grady C, Taylor HA . COV ID-19 vaccine trial ethics once
        w e have efficacious vaccines. Science. 2020:eabf5084.
12.     Centers for Disease Control and Prevention. Evidence used to update the list of
        underlying medical conditions that increase a person’s risk of severe illness from
        COV ID-19. 2020. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
        precautions/evidence-table.html.
13.     Roush SW, Murphy TV , Vaccine-Preventable Disease Table Working Group, the.
        Historical Comparisons of Morbidity and Mortality for Vaccine-Preventable Diseases in
        the United States. JAMA. 2007;298(18):2155-2163.
14.     V erhees RA F, Dondorp W, Thijs C, Dinant GJ, Knottnerus JA. Influenza vaccination in
        the elderly: Is a trial on mortality ethically acceptable? Vaccine. 2018;36(21):2991-2997.
15.     Flannery B, Reynolds SB, Blanton L, et al. Influenza Vaccine Effectiveness Against
        Pediatric Deaths: 2010–2014. 2017;139(5):e20164244.
16.     Rolfes MA , Flannery B, Chung JR, et al. Effects of Influenza Vaccination in the United
        States During the 2017-2018 Influenza Season. Clinical infectious diseases : an official
        publication of the Infectious Diseases Society of America. 2019;69(11):1845-1853.




                                                                           Pavlock v. USM Complaint Ex. B
